TRANSACTION COMPLETION AND FINANCING AGREEMENT

 

This TRANSACTION COMPLETION AND FINANCING AGREEMENT (the “Agreement”), dated as
of September 11, 2015, by and among Probe Manufacturing, Inc., a Nevada
corporation (“Parent”), Clean Energy HRS LLC, a California limited liability
company and wholly owned subsidiary of Parent (“HRS” and, together with Parent
and Parent’s other subsidiaries, as applicable, the “Company”), and ETI Partners
IV LLC, a Delaware limited liability company, in its capacity as collateral
agent (the “Collateral Agent”), and the investors listed on the Schedule of
Investors attached hereto and as amended from time to time by the Collateral
Agent (individually, “Investor” and collectively, “Investors”).

WHEREAS:

A.            HRS is concurrently herewith entering into an Asset Purchase
Agreement (as amended and in effect from time to time, the “APA”) with General
Electric International, Inc., a Delaware corporation (“GEII”), and, for certain
purposes, General Electric Company, a New York corporation (“GE”) and, together
with GEII, “Sellers”), for the purpose of acquiring Sellers’ assets used or
useful in its Heat Recovery Solutions business (the “Acquired Assets”), which
designs, manufactures, tests, markets and/or sells Organic Rankine Cycle (“ORC”
or “Clean Cycle”)-based heat recovery power systems, including the integrated
power module (“IPM”) and all other components, controls, power electronics,
software and/or equipment that are included in such systems and provides related
services for the ORC heat recovery power system or Clean Cycle generator, which
converts waste heat sourced from (i) reciprocating combustion engines, of any
type, except those employed on transiting marine vessels, (ii) gas or steam
turbine systems for Power Generation applications, where “Power Generation”
means the process of creating electricity from any other form of energy, and
(iii) Biomass Boiler systems, where “Biomass Boiler” means a device that uses
living or recently living biological or organic material as a source of energy
as a fuel to heat fluid or as a source of heat (as conducted on the date hereof,
the “Business” and the acquisition of such assets is referred to herein as the
“Acquisition Transaction”).  Substantially all of the physical Acquired Assets
are located at a leased facility (the “Facility”) in Costa Mesa, California.

B.

The Company is and has been for some time operating at a loss,Parent currently
has outstanding indebtedness that is in default and subject to acceleration and
the Company has received qualified opinions from its auditors in connection with
its annual audits, casting doubt on the Company’s ability to continue as a going
concern.  Parent’s common stock is currently quoted on the OTC Markets Group
Inc.’s OTCPink tier, with a reported 52-week closing price range of from $0.0253
to $0.145 (and currently approximately $0.07), and with extremely limited
trading volume, making the public market measure of Parent’s common equity value
unreliable, at best.

C.

The Business entails an operating business within GE that has significant
intellectual property, existing products, historical sales and significant
in-process sales and future sales prospects.  The Business, however, has
historically and does currently operate at a loss.  Parent has determined that
completion of the Acquisition Transaction and acquisition by the Company of the
Acquired Assets, together with the efficiencies accomplished by integrating the
Acquired Assets and opportunities of the Business into
Parent’soperations,willsignificantly enhance the value of the Company, and the
Company desires to complete the Acquisition Transaction, acquire theAcquired
Assets as soon as is practicable.

D.

The Company has determined that it will be necessary for the Company following
completion of the Acquisition Transaction to have access to capital to continue
to operate.  In addition, Sellers have imposed certain requirements on the
Company in order to complete the Acquisition Transaction, including that the
Company obtain certain funds concurrently with the completion of the Acquisition
Transaction and that the Company have a financing plan in place to facilitate
additional financing into the Company following completion of the Acquisition
Transaction (the “Financial Conditions”). The Company has indicated to the
Collateral Agent that the anticipated capital needed to complete the Acquisition
Transaction and support the Company’s initial post-completion year of operations
is Five Million Dollars ($5,000,000).  The Company has indicated that Five
Hundred Thousand Dollars ($500,000)of that amount is required at completion of
the Asset Acquisition, with the balance being funded thereafter upon the
achievement of performance criteria to be agreed by the Company and investors.  





1



E.

The Company has requested the Collateral Agent’s assistance in satisfying the
Financial Conditions for the specific purposes of enabling the Company to
complete the Acquisition Transaction, helping the Company restructure its
current indebtedness,helping the Company acquire needed director, management,
marketing, sales and related support and resources and providing a capital
resource for the Companyfollowing the completion of the Asset Acquisition as
provided above.Parent has proposed that Parent issue to the Collateral Agent a
seventy percent (70%) stake in Parent to induce the Collateral Agent to
participate with the Company in helping the Company satisfy the Financial
Conditions in such a manner that facilitates completion of the Acquisition
Transaction and assists the Company in acquiring such other assistance,support,
and resources.  The Company represents that the Seller’s Financial Conditions
will have been satisfied upon completion of the Acquisition Transaction
(acquisition of the Business by HRS) and that there shall be no continuing
Seller Financial Conditions following completion of the Acquisition Transaction,
enabling the stockholders, directors and management of the Company to determine
the optimal financing plan for the Company on a prospective basis.  

F.

The Company and the Collateral Agent wish by this Agreement both to facilitate
the completion of the Acquisition Transaction and also to set forth the
framework in which the Company, with the Collateral Agent’s participation and
support as a major stockholder in Parent, may obtain the initial financing
required for completion of the Acquisition Transaction and
theprospectivefinancing required for anticipated operation of the Company and
may obtain additional support and resources needed by the Company following
completion of the Acquisition Transaction.

G.

Investors, as they may be identified from time to time, will severally and not
jointly provide to the Company various loans, investment or other financial
accommodation in such forms as are agreed between Investors and the Company
(“Financing”) upon the framework set forth in this Agreement and upon the terms
and conditions to be set forth in supplemental agreementsand security documents
(together with this Agreement, the “Financing Documents”).  The Company and the
Collateral Agent, on behalf of Investors, agree that any securities to be issued
pursuant to the Financing Documents (the “Securities”) are or will be offered
and sold in reliance upon the exemption from securities registration afforded by
Rule 506 of Regulation D (“Regulation D”) as promulgated by the United States
Securities and Exchange Commission (the “SEC”) under Section 4(a)(2) of the
Securities Act of 1933, as amended (the “1933 Act”) or such other exemption from
registration or registration process as shall be approved by the Collateral
Agent.

H.            Contemporaneously with the Closing and thereafter from time to
time in connection with the Financing, the parties hereto and thereto will
execute and deliver a Registration Rights Agreement in such form as is approved
by the Collateral Agent (collectively, the “Registration Rights Agreement”),
pursuant to which the Company will agree to provide registration rights under
the 1933 Act and the rules and regulations promulgated thereunder, and
applicable state securities laws with respect to any Securities.

I.             Contemporaneously with the Closing and thereafter from time to
time in connection with the Financing, the parties hereto and certain of the
Company’s other Subsidiaries (as defined in Section 3(a)) (the “Guarantors”)
will execute and deliver a Loan, Guarantee, and Collateral Agreement in such
form as is approved by the Collateral Agent (the “Collateral Agreement” and the
guarantees issued thereunder being referred to as the “Guarantees”), pursuant to
which (i) the Company and the Guarantors will agree to provide the Collateral
Agent, as agent for Investors with security interests in substantially all of
the property and assets of the Company and the Guarantors, and first priority
security interests in Parent’s interest in the securities of HRS and in all of
the property and assets of HRS and (ii) the Guarantors will agree to guaranty
the obligations of the Company, it being expressly understood that certain of
the Financing may be provided directly to any constituent or the Company or any
other Subsidiaries and that the entity to which such Financing is provided may
be the primary obligor and, in respect thereof, any other constituent of the
Company and any other Subsidiary may be Guarantors.

J.             Contemporaneously with the Closing and thereafter from time to
time in connection with the Financing, the parties hereto and the Guarantors
will execute and deliver one or more Deposit Account Control Agreements in such
form as is approved by the Collateral Agent (the “Account Control Agreements”),
pursuant to which the Company enable the Collateral Agent, as agent for





2

Investors,to perfect the security interest in all of the Company’s right, title
and interest in certain deposit accounts and in all collateral from time to time
credited to such accounts.

K.            Contemporaneously with the Closing, HRS will issue to Parent and
Parent will assign and deliver to the Collateral Agent an inter-company
promissory note (the “Inter-Company Note”) made by HRS to Parent and to reflect
the obligation of HRS to repay to the holder of the Inter-Company Note any
amounts advanced by Parent to HRS, all of which Parent agrees to advance
pursuant to such Inter-Company Note.  Contemporaneously with the Closing and
thereafter from time to time in connection with the Financing any other
Subsidiary will issue a similar promissory note to Parent (or such Subsidiary’s
direct parent company), pursuant to which all advances by Parent to such
Subsidiary will be made and which notes will be similarly assigned and delivered
to the Collateral Agent.  The documents referenced in this paragraph K and in
paragraphs H to J above are all part of the Financing Documents.

NOW THEREFORE, the Company, the Collateral Agent and Investors hereby agree as
follows:

1. Financings. 

(a) Issuance of Equity Interest to the Collateral Agent; Initial Loan. At the
initial closing under this Agreement (the “Initial Closing”), and as a condition
and immediately prior to completion of the Acquisition Transaction (which shall
be deemed to have occurred at the Closing under the APA), the Company will issue
and sell to the Collateral Agent as an Investor, and the Collateral Agent agrees
to purchase from the Company as an Investor, a number of  shares (the “Shares”)
of Parent’s common stock, par value $.001 per share (the “Common Stock”),
representing seventy percent (70%) of the fully diluted Common Stock of Parent
immediately following the issuance of the Shares.

(i) The purchase price (the “Purchase Price”) of the Shares at the Closing shall
be equal to Four Hundred Ninety-Nine Thousand Nine Hundred Dollars ($499,900)
plus the commitments herein with respect to an additional $4.5 million in
financing.

(ii) Concurrent with the purchase of the Shares, the Collateral Agent shall make
an initial loan to the Company in the amount of One Hundred Dollars ($100) (the
“Initial Loan”).The Initial Loan shall have a term of one year and shall accrue
interest at a rate per annum equal to 150% of the medium-term applicable federal
rate promulgated by the Internal Revenue Service for purposes of Section 1274(b)
of the Code for the calendar month in which the initial Closing Date occurs.

(iii) The purchase of the Shares shall be pursuant to the Financing Documents
and the Initial Loan shall be secured by the Financing Documents, in each case
in such forms as are required by the Collateral Agent.

(b) Subsequent Financings.From and after the Initial Closing, the Collateral
Agent, as Investor, and other Investors shall provide an aggregate of Four
Million Five Hundred Thousand Dollars ($4,500,000) of additional Financings to
the Company.  Such Financings may take the form of loans or other investments
and may be in the form of securities or non-securities, as determined by the
Company and Investors.  The timing, amounts, terms and conditions of such
Financings and related Financing Documents shall be as agreed between the
Company and Investors.  It is the Collateral Agent’s and the Company’s intent
that such Financings take the form of senior secured loans to the Company
(including HRS) to the fullest extent practicable.For avoidance of doubt, the
Financings, together with the Financing provided for in Section 1 above, will
total an aggregate of Five Million Dollars ($5,000,000).

(c) Section 1272 Acknowledgment.  The Company and each Investor acknowledge
that, to the extent any Financing involves a debt instrument together with
equity instruments, each debt instrument and its associated equity instrument
will be an “investment unit” within the meaning of Section 1273(c)(2) of the
Internal Revenue Code of 1986, as amended (the “Code”), that, unless otherwise
provided for in the Financing Documents, the portion of the purchase price
payable for the debt





3

instrument shall be $995 per $1,000 principal amount, and that such amount shall
be the “issue price” (within the meaning of Section 1273(b) of the Code) of the
debt instrument per $1,000 principal amount.  The Company and each Investor
agree that such issue price shall be used to determine the amount of “original
issue discount,” if any, accruing and to be reported on the debt instrument
pursuant to Section 1272 of the Code and the regulations promulgated
thereunder.  The balance of the purchase price shall be payable for the
associated equity instrument. 

(d) The Closing Dates.  The date and time of the Initial Closing and subsequent
closings of Financings under this Agreement and the Financing Documents (each a
“Closing Date”) shall be 10:00 a.m., Los Angeles time, on the first day other
than Saturday, Sunday or other day on which commercial banks in the State of
California are authorized or required by law to remain closed (a “Business Day”)
following the date of this Agreement or the respective Financing Document,
subject to the satisfaction (or waiver) of all of the conditions to the Closing
set forth in Sections 6(a) and 7(a) (or such later or earlier date as is
mutually agreed to by the Company and Investors participating in such
Financing).  The Closing shall occur on the Closing Date at the offices of
Parent or at such other time, date and place as the Company and Collateral Agent
may designate in writing.

(e) Form of Payment.  On the Closing Date, (i) each Investor shall pay the
applicable purchase price or fund the applicable loan or other financing or make
available the other financial accommodation to the Company for such Investor’s
participation in such Financing on the Closing Date, with any payments or
advances being by wire transfer of immediately available funds in accordance
with the Company’s written wire instructions, less any amount withheld pursuant
to Section 4(h), and (ii) the Company shall deliver to each Investorany
instruments, certificates or other documents representing or evidencing such
Financing, duly executed on behalf of the Company and, as applicable, registered
in the name of such Investor.

2. Investor’s Representations and Warranties.

Each Investor represents and warrants, severally and not jointly, as of the date
of this Agreement or the respective Financing Document and on the respective
Closing Date, with respect to only itself, that:

(a) Investment Purpose.  Such Investor (i) is acquiring any Securities purchased
by such Investorand(ii) upon any conversion or exercise thereof, will acquire
any Securities then issuable, for its own account and not with a view towards,
or for offer or resale in connection with, the public sale or distribution
thereof, except pursuant to sales registered under or exempted from the
registration requirements of the 1933 Act; provided, however, that by making the
representations herein, such Investor does not agree to hold any of the
Securities for any minimum or other specific term and reserves the right to
dispose of the Securities at any time pursuant to a registration statement that
has been declared and is effective under the 1933 Act or in accordance with an
exemption from the registration requirements of the 1933 Act.

(b) Accredited Investor Status.  Such Investor is an “accredited investor” as
that term is defined in Rule 501(a) of Regulation D.

(c) Reliance on Exemptions.  Such Investor understands and agrees that any
Securities are being offered and sold to it in reliance on specific exemptions
from the registration requirements of the United States federal and state
securities laws and that the Company is relying in part upon the truth and
accuracy of, and such Investor’s compliance with, the representations,
warranties, agreements, acknowledgments and understandings of such Investor set
forth herein in order to determine the availability of such exemptions and the
eligibility of such Investor to acquire the Securities.

(d) Information.  Such Investor and its advisors, if any, have been furnished
with all materials relating to the business, finances and operations of the
Company and materials relating to the offer and sale of the Securities that have
been requested by such Investor.  Such Investor and its advisors, if any, have
been afforded the opportunity to ask questions of and receive answers from the
Company.  Neither such inquiries nor any other due diligence investigations
conducted by such Investor or





4

its advisors, if any, or its representatives shall modify, amend or affect such
Investor’s right to rely on the truth, accuracy and completeness of the
Company’s representations and warranties contained in the Transaction Documents
(as defined in Section 3(b)).  Such Investor understands that its investment in
the Securities involves a high degree of risk.  Such Investor has such knowledge
and experience in financial and business matters as to be capable of evaluating
the merits and risks of an Investment in the Securities.  Such Investor has
sought such accounting, legal and tax advice as it has considered necessary to
make an informed investment decision with respect to its acquisition of the
Securities.

(e) No Governmental Review.  Such Investor understands that no United States
federal or state agency or any other government or governmental agency has
passed on or made any recommendation or endorsement of the Securities or the
fairness or suitability of the investment in the Securities nor have such
authorities passed upon or endorsed the merits of any offering of the
Securities.

(f) Transfer or Resale.  Such Investor understands that, except as provided in
the Registration Rights Agreement, (i) any Securities have not been and are not
being registered under the 1933 Act or any state securities laws, and may not be
offered for sale, sold, assigned or transferred unless (A) subsequently
registered thereunder, (B) such Investor shall have delivered to the Company an
opinion of counsel, in a generally acceptable form, to the effect that such
Securities to be sold, assigned or transferred may be sold, assigned or
transferred pursuant to an exemption from such registration, or (C) such
Investor provides the Company with reasonable assurance that such Securities can
be sold, assigned or transferred pursuant to Rule 144 promulgated under the 1933
Act (or a successor rule thereto) (“Rule 144”); (ii) any sale of the Securities
made in reliance on Rule 144 may be made only in accordance with the terms of
Rule 144, and further, if Rule 144 is not applicable, any resale of the
Securities under circumstances in which the seller (or the person through whom
the sale is made) may be deemed to be an underwriter (as that term is defined in
the 1933 Act) may require compliance with some other exemption under the
1933 Act or the rules and regulations of the SEC thereunder; and (iii) neither
the Company nor any other person is under any obligation to register the
Securities under the 1933 Act or any state securities laws or to comply with the
terms and conditions of any exemption thereunder.  Notwithstanding the
foregoing, the Securities may be pledged in connection with a bona fide margin
account or other loan or financing arrangement secured by the Securities.

(g) Legends.  Such Investor understands that the certificates or other
instruments representing any Securities, until such time as the sale thereof
have been registered under the 1933 Act as contemplated by the Registration
Rights Agreement, the certificates or instruments representing the Securities,
except as set forth below, shall bear a restrictive legend in substantially the
following form (and a stop-transfer order may be placed against transfer of such
stock certificates):

THE SECURITIES [REPRESENTED / EVIDENCED] BY THIS [CERTIFICATE / INSTRUMENT] HAVE
NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE
STATE SECURITIES LAWS.  THE SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD,
TRANSFERRED OR ASSIGNED (I) IN THE ABSENCE OF (A) AN EFFECTIVE REGISTRATION
STATEMENT FOR THE SECURITIES UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR
APPLICABLE STATE SECURITIES LAWS OR (B) AN APPROPRIATE EXCEPTION UNDER SAID ACT
OR APPLICABLE SECURITIES LAWS OR (II) UNLESS SOLD PURSUANT TO RULE 144 OR 144A
UNDER SAID ACT.  NOTWITHSTANDING THE FOREGOING, THE SECURITIES MAY BE PLEDGED IN
CONNECTION WITH A BONA FIDE MARGIN ACCOUNT OR OTHER LOAN OR FINANCING
ARRANGEMENT SECURED BY THE SECURITIES.

The legend set forth above shall be removed and the Company shall issue a
certificate without such legend to the holder of the Securities upon which it is
stamped if (i) such Securities are registered for resale under the 1933 Act,
(ii) in connection with a sale transaction, such holder provides the Company
with an opinion of counsel, in a generally acceptable form, to the effect that a
public sale, assignment or transfer of the Securities may be made without
registration under the 1933 Act, (iii) such holder provides the Company with
reasonable assurance that the Securities can be sold pursuant to Rule 144(b)
promulgated under the





5

1933 Act (or a successor rule thereto), or (iv) such holder provides the Company
with reasonable assurance that the Securities have been or are being sold
pursuant to Rule 144.

(h) Authorization; Enforcement; Validity.  Such Investor is a validly existing
corporation, partnership, limited liability company or other entity and has the
requisite corporate, partnership, limited liability or other organizational
power and authority to purchase the Securities or make the Financing pursuant to
this Agreement and the applicable Financing Documents.  This Agreement and the
applicable Financing Documents have been duly and validly authorized, executed
and delivered on behalf of such Investor and are valid and binding agreements of
such Investor enforceable against such Investor in accordance with their
respective terms, except as enforceability may be limited by applicable
bankruptcy, insolvency, reorganization, fraudulent conveyance or transfer,
moratorium or similar laws affecting the enforcement of creditors’ rights
generally and by general principles of equity relating to enforceability
(regardless of whether considered in a proceeding at law or in equity).  The
Collateral Agreement, the Account Control Agreements and each of the other
agreements entered into and other documents executed by or on behalf of such
Investor in connection with the transactions contemplated hereby and thereby as
of the Closing will have been duly and validly authorized, executed and
delivered on behalf of such Investor as of the Closing and will be valid and
binding agreements of such Investor enforceable against such Investor in
accordance with their respective terms, except as enforceability may be limited
by applicable bankruptcy, insolvency, reorganization, fraudulent conveyance or
transfer, moratorium or similar laws affecting the enforcement of creditors’
rights generally and by general principles of equity relating to enforceability
(regardless of whether considered in a proceeding at law or in equity). 

3. Representations and Warranties of the Company.

 

The Company represents and warrants, as of the date of this Agreement and on the
Closing Date, to each of Investors, that (to the extent appropriate in the
context in this Section 3, references to the Company shall be to Parent and to
the extend appropriate in the context in this Section 3, references to the
Company shall include HRS):

(a) Organization and Qualification.  Set forth on Schedule 3(a) is a true and
correct list of the entities in which the Company, directly or indirectly, owns
capital stock or holds an equity or similar interest, together with their
respective jurisdictions of organization and the percentage of the outstanding
capital stock or other equity interests of such entity that is held by the
Company or any Subsidiary of the Company.  Other than with respect to the
entities listed on Schedule 3(a), the Company does not, directly or indirectly,
own any securities or beneficial ownership interests in any other person
(including through joint ventures or partnership arrangements) or have any
investment in any other person.  Each of the Company and its Subsidiaries is a
corporation, limited liability company, partnership or other entity and is duly
organized and validly existing in good standing under the laws of the
jurisdiction in which it is incorporated or organized and has the requisite
corporate, partnership, limited liability company or other organizational power
and authority to own its properties and to carry on its business as now being
conducted.  The Company is duly qualified to do business and is in good standing
in every jurisdiction in which its ownership of property or the nature of the
business conducted by it makes such qualification necessary, except to the
extent that the failure to be so qualified or be in good standing would not have
a Material Adverse Effect.  As used in this Agreement, “Material Adverse Effect”
means any material adverse effect on (i) the business, properties, assets,
operations, results of operations, condition (financial or otherwise), credit
worthiness or prospects of the Company and its Subsidiaries, taken as a whole,
or on the transactions contemplated hereby or on any of the agreements and
instruments to be entered into in connection herewith (including, without
limitation, the legality, validity or enforceability thereof), or on the
authority or ability of the Company and its Subsidiaries to perform their
respective obligations under the Transaction Documents (as defined in
Section 3(b)) or (ii) the rights and remedies of Investors or the Collateral
Agent under the Transaction Documents.  Except as set forth in Schedule 3(a),
the Company holds all right, title and interest in and to 100% of the capital
stock, equity or similar interests of each of its Subsidiaries, in each case,
free and clear of any Liens (as defined below), including any restriction on the
use, voting, transfer, receipt of income or other exercise of any attributes of
free and clear ownership by a current holder, and no such Subsidiary owns
capital stock or holds an equity or similar interest in any other





6

person.  “Lien” means, with respect to any asset, any mortgage, lien, pledge,
hypothecation, charge, security interest, encumbrance or adverse claim of any
kind and any restrictive covenant, condition, restriction or exception of any
kind that has the practical effect of creating a mortgage, lien, pledge,
hypothecation, charge, security interest, encumbrance or adverse claim of any
kind (including any of the foregoing created by, arising under or evidenced by
any conditional sale or other title retention agreement, the interest of a
lessor with respect to a Capital Lease Obligation, or any financing lease having
substantially the same economic effect as any of the foregoing).  “Subsidiary”
means any entity in which the Company, directly or indirectly, owns twenty
percent (20%) or more of the outstanding capital stock, equity or similar
interests or voting power of such entity at the time of this Agreement or at any
time hereafter.

(b) Authorization; Enforcement; Validity.  The Company has the requisite
corporate power and authority to enter into and perform its obligations under
each of this Agreement, the Registration Rights Agreement, the Irrevocable
Transfer Agent Instructions (as defined in Section 5), the other Financing
Documents and each of the other agreements to which it is or will become a party
or by which it is or will become bound and which is or will be entered into by
the parties hereto in connection with the transactions contemplated hereby and
thereby (collectively, the “Transaction Documents”), and to issue any Securities
in accordance with the terms hereof and thereof.  Each Subsidiary that is or
will become a party to or bound by a Transaction Document has the requisite
corporate or other organizational power and authority to enter into and perform
its obligations under each Transaction Document to which it is or will become a
party or by which it is or will become bound.  The execution and delivery of the
Transaction Documents by the Company and the consummation by the Company of the
transactions contemplated hereby and thereby have been or will prior to their
execution and delivery be duly authorized by the board of directors of the
Company (the “Board of Directors”) and no further consent or authorization is or
shall be required by the Company, its stockholders or the Board of Directors. 
To the extent that a Subsidiary is a party to or bound by a Transaction
Document, the execution and delivery of such Transaction Document by such
Subsidiary and the consummation by such Subsidiary of the transactions
contemplated thereby have been duly authorized by the board of directors or
equivalent body of such Subsidiary and no further consent or authorization is
required by such Subsidiary, its equity holders or its board of directors or
equivalent body.  This Agreement and the other Transaction Documents dated as of
the date hereof have been and any other Transaction Documents will be duly
executed and delivered by Company and, if applicable, its Subsidiaries and
constitute the valid and binding obligations of such parties, enforceable
against such parties in accordance with their terms, except as enforceability
may be limited by applicable bankruptcy, insolvency, reorganization, fraudulent
conveyance or transfer, moratorium or similar laws affecting the enforcement of
creditors’ rights generally and by general principles of equity relating to
enforceability (regardless of whether considered in a proceeding at law or in
equity), and except to the extent that indemnification provisions thereof may be
limited by federal or state securities laws.  As of each Closing, the
Transaction Documents dated after the date of this Agreement and on or prior to
the date of such Closing shall have been duly executed and delivered by the
Company and, if applicable, its Subsidiaries and shall constitute the valid and
binding obligations of such parties, enforceable against such parties in
accordance with their terms except as enforceability may be limited by
applicable bankruptcy, insolvency, reorganization, fraudulent conveyance or
transfer, moratorium or similar laws affecting the enforcement of creditors’
rights generally and by general principles of equity relating to enforceability
(regardless of whether considered in a proceeding at law or in equity). 

(c) Capitalization.  As of September 10, 2015, the authorized capital stock of
the Company consists of (i) 200,000,000 shares of Common Stock, of which as of
September 10, 2015, 34,461,444 shares are issued and outstanding, a number of
shares of Common Stock equal to 2% of the outstanding Common Stock are reserved
for issuance pursuant to the Company’s stock option, restricted stock and stock
purchase plans,75,122 shares of which are reserved for issuance pursuant to
outstanding options,1,050,000 are reserved for issuance pursuant to outstanding
warrants, and 9,375,000 are reserved for issuance pursuant to outstanding
preferred stock exercisable or exchangeable for, or convertible into, shares of
Common Stock (such final number being subject to potential adjustment, as it is
based on market prices of the Common Stock) and (ii) 20,000,000 shares of
Preferred Stock, par value $0.001 per share, which includes (A) 7,500 shares of
Series D Preferred Stock, of which 7,500 shares are issued and outstanding(the
“Series D”)and (B) 12,500,000 shares of “blank check” Preferred Stock, of which
no shares





7

are issued and outstanding.  All of such outstanding or issuable shares have
been, or upon issuance will be, validly issued and are, or upon issuance will
be, fully paid and non-assessable.  Except as set forth in the first sentence of
this Section 3(c) or as disclosed in Schedule 3(b):(A) no shares of the capital
stock of the Company are issued or outstanding; (B) no shares of the capital
stock of the Company are subject to preemptive rights or any other similar
rights or any Liens suffered or permitted by the Company; (C) there are no
outstanding options, warrants, scrip, rights to subscribe to, calls or
commitments of any character whatsoever relating to, or securities or rights
convertible into or exchangeable or exercisable for, any shares of capital stock
of the Company or any of its Subsidiaries, or contracts, commitments,
understandings or arrangements by which the Company or any of its Subsidiaries
is or may become bound to issue additional shares of capital stock of the
Company or any of its Subsidiaries, or options, warrants, scrip, rights to
subscribe to, calls or commitments of any character whatsoever relating to, or
securities or rights convertible into or exercisable for, any shares of capital
stock of the Company or any of its Subsidiaries; (D) there are no agreements or
arrangements under which the Company or any of its Subsidiaries is obligated to
register the sale of any of their securities under the 1933 Act (except the
Registration Rights Agreement); (E) there are no outstanding securities or
instruments of the Company or any of its Subsidiaries that contain any
redemption or similar provisions, and there are no contracts, commitments,
understandings or arrangements by which the Company or any of its Subsidiaries
is or may become bound to redeem a security of the Company and no other
stockholder or similar agreements to which the Company is party; (F) there are
no outstanding securities or instruments containing anti-dilution or similar
provisions that will or may be triggered by the issuance of the Securities; and
(G) the Company does not have any stock appreciation rights or “phantom stock”
plans or agreements or any similar plan or agreement.  The Company has furnished
to each Investor true and correct copies of the Company’s articles of
incorporation, as amended and as in effect on the date hereof (the “Certificate
of Incorporation”), and the Company’s bylaws, as amended and as in effect on the
date hereof (the “Bylaws”), the organizational documents and bylaws of each of
the Company’s Subsidiaries, as amended and in effect on the date this
representation is made and the terms of all outstanding securities convertible
into, or exercisable or exchangeable for, Common Stock, and the material rights
of the holders thereof in respect thereto.

(d) Issuance of Securities.  The Shares have been duly authorized and, upon
issuance in accordance with the terms hereof, shall be duly and validly issued,
fully paid and non-assessable and free from all taxes and Liens with respect to
the issuance thereof, with the holders being entitled to all rights accorded to
a holder of Common Stock and the rights set forth in the Transaction Documents. 
Assuming the accuracy of the representations and warranties of the initial
Investor set forth in Section 2, the issuance by the Company of the Shares will
be exempt from registration under the 1933 Act and applicable state securities
laws.

(e) No Conflicts.  The execution and delivery of the Transaction Documents by
the Company, and, if applicable its Subsidiaries, the performance by such
parties of their obligations hereunder and thereunder and the consummation by
such parties of the transactions contemplated hereby and thereby will not
(i) result in a violation of the Certificate of Incorporation or the Bylaws of
the Company or any organizational document or bylaws of any Subsidiary;
(ii) conflict with, or constitute a breach or default (or an event which, with
the giving of notice or lapse of time or both, constitutes or would constitute a
breach or default) under, or give to others any right of termination, amendment,
acceleration or cancellation of, or other remedy with respect to, any agreement,
indenture or instrument to which the Company or any Subsidiary is a party; or
(iii) result in a violation of any Requirements of Law.  Neither the Company nor
any Subsidiary is in violation of any term of its certificate of incorporation
(or the organizational charter) or bylaws or operating agreement, as
applicable.  Neither the Company nor any Subsidiary is in material violation of
any term of or in material default under (or with the giving of notice or lapse
of time or both would be in violation of or default under) any contract,
agreement, mortgage, indebtedness, indenture, instrument, judgment, decree or
order or any statute, rule or regulation applicable to the Company or any of its
Subsidiaries.  The business of the Company and each Subsidiary is not being
conducted, and shall not be conducted, in violation in any material respect of
any Requirements of Law.  Other than the filings described in Section 4(b) and
Section 4(g), in the case of the Registration Rights Agreement, such filings as
will be made under the 1933 Act or state securities laws, and the filing of
instruments to perfect security interests, neither the Company nor any
Subsidiary is required to obtain any consent, authorization or order of, or make
any filing or registration with, any court





8

or governmental agency or any regulatory or self-regulatory agency in order for
it to execute, deliver or perform any of its obligations under or contemplated
by the Transaction Documents in accordance with the terms hereof or thereof. 
All consents, authorizations, orders, filings and registrations that the Company
or any of its Subsidiaries is required to obtain as described in the preceding
sentence have been obtained or effected on or prior to the date of this
Agreement.  Neither the Company nor any of its Subsidiaries is in violation of
any applicable provision of the Sarbanes-Oxley Act of 2002, as amended, and the
rules and regulationthereunder (collectively, “Sarbanes-Oxley”).  The Company is
unaware of any facts or circumstances that might give rise to any violation of
any applicable provision of Sarbanes-Oxley.  As used in this Agreement,
“Governmental Entity” means the government of any nation, state, city, locality
or other political subdivision thereof, any entity exercising executive,
legislative, judicial, regulatory or administrative functions of or pertaining
to governmentand any corporation or other entity owned or controlled, through
stock or capital ownership or otherwise, by any of the foregoing.  “Requirements
of Law” means, as to any person, any United States or foreign law, statute,
treaty, rule, regulation, right, privilege, qualification, license or franchise
or determination of an arbitrator or a court or other Governmental Entity, in
each case applicable or binding upon such person or any of its property or to
which such person or any of its property is subject or pertaining to any or all
of the transactions contemplated or referred to herein.

(f) SEC Documents; Financial Statements.  Since January 1, 2013, the Company has
filed all reports, schedules, forms, statements and other documents required to
be filed by it with the SEC pursuant to the reporting requirements of the
Securities Exchange Act of 1934, as amended (the “1934 Act”) (all of the
foregoing filed at least five (5) Business Days prior to the date hereof
(including all exhibits included therein and financial statements and schedules
thereto and documents incorporated by reference therein) being hereinafter
referred to as the “SEC Documents”) and has filed or will file all such other
reports, schedules, forms, statutes, and other documents filed after the date
that is five (5) Business Days prior to the date hereof but prior to or on the
Closing Date (the “Additional SEC Documents”).  A complete and accurate list of
the SEC Documents (and, to the extent filed prior to the date hereof, the
Additional SEC Documents) is set forth on the SEC’s website www.sec.gov.  The
Company has made available (or will make available) to Investors or their
respective representatives true and complete copies of the SEC Documents and the
Additional SEC Documents.  Each of the SEC Documents and the Additional SEC
Documents was filed (or will be filed) with the SEC within the time frames
prescribed by the SEC for the filing of such SEC Documents and Additional SEC
Documents (including any extensions of such time frames permitted by Rule 12b-25
under the 1934 Act) such that each filing was timely filed (or deemed timely
filed pursuant to Rule 12b-25 under the 1934 Act) with the SEC.  As of their
respective dates, the SEC Documents and the Additional SEC Documents complied
(or will comply) in all material respects with the requirements of the 1934 Act
and the rules and regulations of the SEC promulgated thereunder applicable to
the SEC Documents and the Additional SEC Documents.  None of the SEC Documents
or Additional SEC Documents, at the time they were filed (or will be filed) with
the SEC, contained (or will contain) any untrue statement of a material fact or
omitted to state a material fact required to be stated therein or necessary in
order to make the statements therein, in light of the circumstances under which
they were made, not misleading.  Since the filing of the SEC Documents and any
Additional SEC Documents filed prior to the date hereof, no event has occurred
that would require an amendment or supplement to any of the SEC Documents or any
of the Additional SEC Documents to the extent such SEC Documents or Additional
SEC Documents have not already been amended or supplemented as of the date
hereof. Except for correspondence with respect to written requests by the
Company, from time to time, for confidential treatment of specified information
in agreements required to be filed as exhibits to SEC Documents, copies of which
have been previously provided to Investors, the Company has not received any
written comments from the SEC staff that have not been resolved to the
satisfaction of the SEC staff.  As of their respective dates, the financial
statements of the Company included in the SEC Documents or in the Additional SEC
Documents complied (or will comply) as to form in all material respects with
applicable accounting requirements and the published rules and regulations of
the SEC with respect thereto.  Except as permitted with respect to foreign
acquired entities, such financial statements have been prepared in accordance
with United States generally accepted accounting principles (“GAAP”),
consistently applied, during the periods involved (except (i) as may be
otherwise indicated in such financial statements or the notes thereto, or
(ii) in the case of unaudited interim statements, to the extent they may exclude
footnotes or may be condensed or summary statements) and fairly present in all





9

material respects the financial position of the Company as of the dates thereof
and the results of their operations and cash flows for the periods then ended
(subject, in the case of unaudited statements, to normal year-end audit
adjustments that are not material individually or in the aggregate).  None of
the Company or, to the Company’s knowledge, any stockholder, officer, director
or Affiliate (as defined in Section 4(j)) of the Company has made any other
filing with the SEC, issued any press release or made any other public statement
or communication on behalf of the Company or otherwise relating to the Company
or any of its Subsidiaries that contains any untrue statement of a material fact
or omits any statement of material fact necessary in order to make the
statements therein, in the light of the circumstances under which they were
made, not misleading or has provided any other information to Investors,
including information referred to in Section 2(d), that contains any untrue
statement of a material fact or omits to state any material fact necessary in
order to make the statements therein, in the light of the circumstances under
which they were made, not misleading.  Except as set forth on Schedule 3(w),
which will be filed with the Form 8-K to be filed by the Company pursuant to
Section 4(i) hereof, none of the Company or any of its officers, directors,
employees or agents has provided Investors with any material, nonpublic
information.  Except for ancillary documents to be executed by the Company in
connection with its acquisition of the Business, the Company is not required to
file and will not be required to file any agreement, note, lease, mortgage, deed
or other instrument entered into prior to the date hereof and to which the
Company is a party or by which the Company is bound that has not been previously
filed as an exhibit (including by way of incorporation by reference) to its
reports filed or made with the SEC under the 1934 Act.  The accounting firm of
MartinelliMickPLLC, which has expressed its opinion with respect to the
consolidated financial statements included in the Company’s annual report on
Form 10-K for the fiscal year ended December 31, 2015 (the “Audit Opinion”) and
reviewed the consolidated financial standards included in the Company’s most
recently filed quarterly report on Form 10-Q is independent of the Company
pursuant to the standards set forth in Rule 2-01 of Regulation S-X promulgated
by the SEC, and such firm was otherwise qualified to render the Audit Opinion
and complete such review under applicable law and the rules and regulations of
the SEC.  There is no transaction, arrangement or other relationship between the
Company and an unconsolidated or other off-balance-sheet entity that is required
to be disclosed by the Company in its reports pursuant to the 1934 Act that has
not been so disclosed in the SEC Documents.  Since January 1, 2014, neither the
Company nor, to the knowledge of the Company, any director, officer or employee,
of the Company, has received or otherwise had or obtained knowledge of any
material complaint, allegation, assertion or claim, whether written or oral,
regarding the accounting or auditing practices, procedures, methodologies or
methods of the Company or its internal accounting controls, including any
complaint, allegation, assertion or claim that the Company has engaged in
questionable accounting or auditing practices.  No attorney representing the
Company, whether or not employed by the Company, has reported evidence of a
material violation of securities laws, breach of fiduciary duty or similar
violation by the Company or any of its officers, directors, employees or agents
to the Board of Directors or any committee thereof or to any director or officer
of the Company pursuant to Section 307 of the Sarbanes-Oxley Act of 2002, and
the SEC’s rules and regulations promulgated thereunder.  Since June 30, 2004,
there have been no internal or SEC investigations regarding accounting or
revenue recognition discussed with, reviewed by or initiated at the direction of
the chief executive officer, principal financial officer, the Board of Directors
or any committee thereof.  Other than qualifying the shares of Common Stock for
listing on the OTC Markets Group Inc.’s OTCPink tier (the “OTCP”), the Company
is eligible to register the Shares for resale by Investor on Form S-3
promulgated under the 1933 Act.

(g) Absence of Certain Changes.  Except as disclosed in any SEC Documents that
were filed with the SEC at least five (5) days prior to the date of this
Agreement or as set forth in Schedule 3(g), since January 1, 2015, there has
been no Material Adverse Effect.  The Company has not taken any steps, and the
Company currently does not expect to take any steps, to seek protection pursuant
to any bankruptcy law nor does the Company have any knowledge or reason to
believe that the creditors of the Company intend to initiate involuntary
bankruptcy proceedings or any knowledge of any fact that would reasonably lead a
creditor to do so.  The Company is not as of the date hereof, nor after giving
effect to the transactions contemplated hereby, will be Insolvent (as defined
below).  For purposes of this Section 3(g), “Insolvent” means (i) the present
fair saleable value of the Company’s assets is less than the amount required to
pay the Company’s total indebtedness, contingent or otherwise, (ii) the Company
is unable to pay its debts and liabilities, subordinated, contingent or
otherwise, as such debts and liabilities





10

become absolute and matured, (iii) the Company intends to incur, prior to
December 31, 2018, or believes that it will incur, prior to December 31, 2018,
debts that would be beyond its ability to pay as such debts mature or (iv) the
Company has unreasonably small capital with which to conduct the business in
which it is engaged as such business is now conducted and is proposed to be
conducted.  Except as disclosed in Schedule 3(g), since January 1, 2015, the
Company has not declared or paid any dividends or sold any assets outside of the
ordinary course of business, individually or in the aggregate, in excess of
$50,000.  Except as disclosed in Schedule 3(g), since January 1, 2015, the
Company has not had any capital expenditures outside the ordinary course of its
business in excess of $50,000. 

(h) Absence of Litigation.  Except as set forth on Schedule 3(h) and except for
actions or litigation brought by persons (other than any Governmental Entity) in
which the only claim made was for money damages and neither the amount claimed
nor the aggregate payments made exceeded $75,000 and no other remedy or relief
was provided, (i) there is no, nor during the past five years has there been
any, action, suit, proceeding, claim, inquiry, complaint, dispute, arbitration
or investigation (each, a “Claim”) before or by any court, public board,
government agency, self-regulatory organization or body pending or, to the
knowledge of the Company, threatened against or affecting the Company, the
Common Stock or any of the Company’s Subsidiaries or any of the Company’s or its
Subsidiaries’ officers or directors in their capacities as such, and (ii) to the
knowledge of the Company, none of the directors or officers of the Company has
been involved as a plaintiff, defendant or third-party witness in
securities-related litigation during the past five years.  None of the matters
described in Schedule 3(h), regardless of their outcome, will have a Material
Adverse Effect. 

(i) Acknowledgment Regarding Investors’ Purchase of Securities.  The Company
acknowledges and agrees that each Investor is acting solely in the capacity of
an arm’s length purchaser with respect to the Company in connection with the
Transaction Documents and the transactions contemplated hereby and thereby.  The
Company further acknowledges that each Investor is not acting as a financial
advisor or fiduciary of the Company (or in any similar capacity) with respect to
the Transaction Documents and the transactions contemplated hereby and thereby,
and any advice given by any Investor or any of their respective representatives
or agents in connection with the Transaction Documents and the transactions
contemplated hereby and thereby is merely incidental to such Investor’s purchase
of the Securities.  The Company further represents to each Investor that the
Company’s decision to enter into the Transaction Documents has been based solely
on the independent evaluation by the Company and its representatives.

(j) No Undisclosed Events, Liabilities, Developments or Circumstances.  Except
for the issuance of the Shares contemplated by this Agreement, no event,
liability, development or circumstance has occurred or exists, or is
contemplated to occur, with respect to the Company or its Subsidiaries or their
respective business, properties, credit worthiness, prospects, operations or
financial condition, that would be required to be disclosed by the Company under
applicable securities laws at the time this representation is made on a
registration statement on Form S-1 filed with the SEC relating to an issuance
and sale by the Company of Common Stock and that has not been disclosed in an
SEC Document filed with the SEC at least five (5) days prior to the date of this
Agreement.

(k) No General Solicitation.  Neither the Company, nor any of its Affiliates,
nor any person acting on its or their behalf, has engaged or will engage in any
form of general solicitation or general advertising (within the meaning of
Regulation D under the 1933 Act) in connection with the offer or sale of the
Securities. 

(l) No Integrated Offering.  Neither the Company, nor any of its Affiliates, nor
any person acting on its or their behalf has, directly or indirectly, made any
offers or sales of any security or solicited any offers to buy any security
under circumstances that would require registration of any of the Securities
under the 1933 Act or cause this offering of the Securities to be integrated
with prior offerings by the Company for purposes of the 1933 Act or any
applicable stockholder approval provisions of any authority, nor will the
Company take any action or steps that would require registration of the issuance
of any of the Securities under the 1933 Act or cause the offering of the
Securities to be Integrated with other offerings for purposes of the 1933 Act
other than as contemplated in the Registration Rights Agreement.

(m)





11

Dilutive Effect.  The Company understands and acknowledges that the number of
Shares issued under this Agreement will be substantially dilutive to the
outstanding Common Stock, but that, concurrently therewith, the Company will
complete the Acquisition Transaction and acquire the Business.  The Company
further acknowledges that its obligation to issue the Shares in accordance with
this Agreement isabsolute and unconditional regardless of the dilutive effect
that such issuance may have on the ownership interests of other stockholders of
the Company.  Taking the foregoing into account, the Board of Directors has
determined in its good faith business judgment that the issuance of the Shares
and the consummation of the other transactions contemplated hereby are in the
best interests of the Company and its stockholders.

(n) Employee Relations.  Neither the Company nor any of its Subsidiaries is
involved in any labor union dispute nor, to the knowledge of the Company or any
of its Subsidiaries, is any such dispute threatened.  Except as set forth on
Schedule 3(n), none of the employees of the Company or any of its Subsidiaries
is a member of a union that relates to such employee’s relationship with the
Company or such Subsidiary, and neither the Company nor any of its Subsidiaries
is a party to a collective bargaining agreement, and the Company and its
Subsidiaries believe that the Company’s relations with its employees and the
relations of its Subsidiaries with their respective employees are good.  Except
as previously disclosed in the SEC Documents filed at least five (5) Business
Days prior to the date hereof, no executive officer (as defined in Rule 3b-7
under the 1934 Act), nor any other person whose termination would be required to
be disclosed pursuant to Item 5.02 of Form 8-K, has notified the Company that
such person intends to leave the Company or otherwise terminate such person’s
employment with the Company.  To the knowledge of the Company or its
Subsidiaries, no executive officer is, or is now expected to be, in violation of
any material term of any employment contract, confidentiality, disclosure or
proprietary information agreement, non-competition agreement, or any other
contract or agreement or any restrictive covenant, and, to the Company’s
knowledge, the continued employment of each such executive officer does not
subject the Company or its Subsidiaries to any liability with respect to any of
the foregoing matters.  The Company and its Subsidiaries are in compliance with
all federal, state, local and foreign laws and regulations relating to
employment and employment practices, terms and conditions of employment and
wages and hours, except where the failure to be in compliance would not result,
either individually or in the aggregate, in a Material Adverse Effect.

(o) Intellectual Property Rights.  The Company and its Subsidiaries own or
possess adequate rights or licenses to use all trademarks, trade names, service
marks, service mark, service names, and all applications and registrations
therefor, trade-dress, internet domain names, web pages, patents, patent
applications, patent rights, copyrights (whether or not registered), inventions,
licenses, approvals, governmental authorizations, trade secrets, know-how,
databases, processes, procedures, customer lists, personally-identifiable
information, confidential business information, computer software and related
documentation and other intellectual property rights necessary to conduct their
respective businesses as now conducted (collectively, the “Intellectual
Property”).  Schedule 3(o) contains a complete and correct list of all patented
and registered Intellectual Property owned by the Company and its Subsidiaries
and all pending patent applications and applications for the registration of
other Intellectual Property owned or filed by the Company or its Subsidiaries. 
Schedule 3(o) also contains a complete and correct list of all licenses and
other rights granted by the Company to any third party with respect to the
Intellectual Property and licenses and other rights with respect to Intellectual
Property granted by any third party to the Company.  All such items of
Intellectual Property and licenses with respect thereto are valid, subsisting
any enforceable and in full force and effect.  None of the rights of the Company
in any Intellectual Property have expired or terminated, or are expected to
expire or terminate within five years from the date of this Agreement.  Except
as described in Schedule 3(o), none of the Intellectual Property, products or
services used, developed, provided, imported, made, sold, licensed or otherwise
exploited by the Company or any of its Subsidiaries infringes upon or otherwise
violates any Intellectual Property rights of others.  Except as described in
Schedule 3(o), no litigation is pending and no claim has been made against the
Company or any of its Subsidiaries or, to the knowledge of the Company, is
threatened, contesting the right of the Company or any Subsidiary to sell,
license or use the Intellectual Property presently sold, licensed or used by the
Company or any of its Subsidiaries.  To the Company’s knowledge, there is no
patent or patent application which contains claims that interfere with the
issued or pending claims of any of the Intellectual Property owned, licensed or
used by the Company. The Company and its





12

Subsidiaries and, to the Company’s knowledge, the inventors of the Intellectual
Property owned, licensed or used by the Company and the Company’s licensors,
have complied with the duty of candor and disclosure set forth in 37 C.F.R.
§ 1.56 with respect to each of the patents and patent applications comprising
the Intellectual Property owned, licensed or used by the Company.  None of the
technology employed by the Company or its Subsidiaries has been obtained or is
being used by the Company or its Subsidiaries in violation of any contractual
obligation binding on the Company or its Subsidiaries or, to the Company’s
knowledge, any of its officers, directors or employees in violation of the
rights of any persons.  The Company and its Subsidiaries have taken reasonable
security measures to protect the secrecy, confidentiality and value of all of
their Intellectual Property.  Except as described in Schedule 3(o), to the
knowledge of the Company, no third party is infringing upon orotherwise
violating the Intellectual Property rights of the Company or any of its
Subsidiaries.  To the Company’s knowledge, at no time during the conception or
reduction to practice of the Company’s or any of its Subsidiaries’ Intellectual
Property was any developer, inventor or other contributor to such Intellectual
Property operating under any grants from any governmental authority.  Each
present or past employee, officer, consultant or any other person who developed
any part of any product that is or will be used in the conduct of the Company’s
business as currently contemplated has executed a valid and enforceable
agreement with the Company that conveys any and all right, title and interest in
and to all Intellectual Property developed by such person in connection with
such person’s employment or contract with the Company, and establishes that, to
the extent such person is an author of a copyrighted work created in connection
with such person’s employment or contract, such work is a “work made for hire.”

(p) Environmental Laws.  Each of the Company and its Subsidiaries (i) is in
compliance with any and all Environmental Laws (as defined below), (ii) has
received all permits, licenses or other approvals required of it under
applicable Environmental Laws to conduct its business, (iii) is in compliance
with all terms and conditions of any such permit, license or approval and
(iv) to the Company’s knowledge, there are no events, conditions or
circumstances reasonably likely to result in liability of the Company or any
Subsidiary pursuant to Environmental Laws.  The term “Environmental Laws” means
all federal, state, local or foreign laws relating to pollution or protection of
human health or the environment (including ambient air, surface water,
groundwater, land surface or subsurface strata), including laws relating to
emissions, discharges, releases or threatened releases of chemicals, pollutants,
contaminants, or toxic or hazardous substances or wastes into the environment,
or otherwise relating to the manufacture, processing, distribution, use,
treatment, storage, disposal, transport or handling of hazardous materials, as
well as all authorizations, codes, decrees, demands or demand letters,
injunctions, judgments, licenses, notices or notice letters, orders, permits,
plans or regulations issued, entered, promulgated or approved thereunder.

(q) Title.  The Company and its Subsidiaries have good and valid title to all
personal property owned by them that is material to the business of the Company,
in each case free and clear of all Liens except such as are described in
Schedule 3(q) and except for Liens incurred to secure Indebtedness used to
purchase or refinance any such personal property that only secures such personal
property.  The Company does not own (rather than lease) any interest in any real
property.

(r) Insurance.  The Company and each Subsidiary is insured by insurers of
recognized financial responsibility against such losses and risks and in such
amounts as management of the Company believes to be prudent and customary in the
businesses in which the Company and its Subsidiaries are engaged.  Neither the
Company nor any such Subsidiary has been refused any insurance coverage sought
or applied for, and neither the Company nor any such Subsidiary has any reason
to believe that it will not be able to renew its existing insurance coverage as
and when such coverage expires or to obtain similar coverage from similar
insurers as may be necessary to continue its business at a cost that would not
have a Material Adverse Effect.

(s) Regulatory Permits.  The Company and its Subsidiaries possess all
certificates, authorizations, approvals, licenses and permits issued by the
appropriate federal, state or foreign regulatory authorities necessary to
conduct their respective businesses as presently conducted (“Permits”),
including all Permits required by any Governmental Entity (as applicable,
collectively the “Agency”) or any other federal, state or foreign agencies or
bodies engaged in the regulation of the





13

Company’s activities or biohazardous materials, and neither the Company nor any
Subsidiary has received any notice of proceedings relating to the revocation or
modification of any such Permit.  Each of the Company and each Subsidiary is,
and at all times since January 1, 2013, has been, in compliance with all Permits
and all Requirements of Law applicable to such entity or by which any property
or asset of such entity is bound or affected, and has not received written
notice of any violation of any such Requirements of Law, except as has not had,
or would not reasonably be expected to have, a Material Adverse Effect.  The
Company is not in violation of any of the rules, regulations or requirements of
the OTCP (the “Principal Market”; provided, however, that, if after the date of
this Agreement the Common Stock is listed on any exchange of International
Exchange, Inc., such as the NYSE, any exchange of The NASDAQ OMX Group, Inc. or
quoted on a U.S. national interdealer quotation system (including The OTC
Bulletin Board or any interdealer quotation system operated by The OTC Markets
Group Inc.), the “Principal Market” shall mean such exchange or market, as
applicable), and has no knowledge of any facts or circumstances that could
reasonably lead to suspension or termination of trading of the Common Stock on
the Principal Market.  Since January 1, 2013, (i) the Company’s Common Stock has
been eligible for quotation on the Principal Market, (ii) trading in the Common
Stock has not been suspended by the SEC or the Principal Market and (iii) the
Company has received no communication, written or oral, from the SEC or the
Principal Market regarding the suspension or termination of trading of the
Common Stock on the Principal Market.  The Company satisfies the quantitative
and qualitative standards applicable to a smaller reporting company (as defined
in 230 C.F.R. § 230.405) and for listing of the Common Stock on the OTCP.

(t) Internal Accounting Controls; Disclosure Controls and Procedures.  The
Company and each of its Subsidiaries maintain a system of internal accounting
controls sufficient to provide reasonable assurance that (i) transactions are
executed in accordance with management’s general or specific authorizations,
(ii) transactions are recorded as necessary to permit preparation of financial
statements in conformity with GAAP and to maintain asset and liability
accountability, (iii) access to assets or incurrence of liability is permitted
only in accordance with management’s general or specific authorization and
(iv) the recorded accountability for assets and liabilities is compared with the
existing assets and liabilities at reasonable intervals and appropriate action
is taken with respect to any differences.  The Company has timely filed and made
available to Investors all certifications and statements required by
(A) Rule 13a-14 or Rule 15d-14 under the 1934 Act and (B) Section 906 of
Sarbanes-Oxley with respect to any Company SEC Documents.  The Company maintains
disclosure controls and procedures required by Rule 13a-15 or Rule 15d-15 under
the1934 Act; such controls and procedures are effective to ensure that the
information required to be disclosed by the Company in the reports that it files
with or submits to the SEC (X) is recorded, processed, summarized and reported
accurately within the time periods specified in the SEC’s rules and forms and
(Y) is accumulated and communicated to the Company’s management, including its
principal executive officer and principal financial officer, as appropriate to
allow timely decisions regarding required disclosure.  The Company maintains
internal control over financial reporting required by Rule 13a-15 or Rule 15d-15
under the 1934 Act; such internal control over financial reporting is effective
and does not contain any material weaknesses.

(u) No Materially Adverse Contracts, Etc.  Except as has not had, and would not
reasonably be expected to have, a Material Adverse Effect, (i) each Specified
Contract is a legal, valid and binding obligation of the Company or a
Subsidiary, as applicable, in full force and effect and enforceable against the
Company or a Subsidiary in accordance with its terms, subject to the effect of
any applicable bankruptcy, insolvency (including all laws relating to fraudulent
transfers), reorganization, moratorium or similar laws affecting creditors’
rights generally and subject to the effect of general principles of equity,
(ii) to the knowledge of the Company, each Specified Contract is a legal, valid
and binding obligation of the counterparty thereto, in full force and effect and
enforceable against such counterparty in accordance with its terms, subject to
the effect of any applicable bankruptcy, insolvency (including all laws relating
to fraudulent transfers), reorganization, moratorium or similar laws affecting
creditors’ rights generally and subject to the effect of general principles of
equity, (iii) neither the Company nor any of its Subsidiaries is and, to the
Company’s knowledge, no counterparty is, in breach or violation of, or in
default under, any Specified Contract, (iv) none of the Company or any of the
Subsidiaries has received any claim of default under any Specified Contract or
any written notice of an intention to terminate, not renew or challenge the
validity or enforceability of any Specified Contract and (v) to the Company’s
knowledge, no event has occurred which would result in a breach or violation of,
or a default





14

under, any Specified Contract (with or without notice or lapse of time or
both).  For purposes of this Agreement, the term “Specified Contract” means any
contract, agreement or understanding currently in effect that has been filed (or
should have been filed) as an exhibit to any SEC Document or is otherwise
described or incorporated by reference in such SEC Document.  Neither the
Company nor any of its Subsidiaries is subject to any charter, corporate or
other legal restriction, or any judgment, decree, order, rule or regulation that
has, or is expected in the future to have, a Material Adverse Effect.  Neither
the Company nor any of its Subsidiaries is a party to any contract, agreement or
understanding that in the judgment of the Company’s officers has or is expected
to have a Material Adverse Effect.

(v) Tax Status.  The Company and each of its Subsidiaries (i) has made or filed
all material foreign, federal, state and local income and other tax returns,
reports and declarations required by any jurisdiction in which it is subject to
tax, (ii) has paid all taxes and other governmental assessments and charges that
are material in amount and due, whether shown to be due on such returns, reports
and declarations or otherwise, except those being contested in good faith and
for which the Company has made appropriate reserves on its books, and (iii) has
set aside on its books provisions reasonably adequate for the payment of all
taxes for periods subsequent to the periods to which such returns, reports or
declarations (referred to in clause (i) above) apply.  There are no unpaid taxes
in any material amount claimed in writing to be due by the taxing authority of
any jurisdiction, and, to the Company’s knowledge, there is no basis for any
such claim.

(w) Transactions with Affiliates.  Except as set forth in Schedule 3(w) or as
set forth in the SEC Documents filed at least five (5) Business Days prior to
the date of this Agreement, no Related Party (as defined in Section 4(j)) of the
Company or any of its Subsidiaries, or any of their respective Affiliates, is
presently, or has been within the past two years, a party to any transaction,
contract, agreement, instrument, commitment, understanding or other arrangement
or relationship with the Company (other than directly for services as an
employee, officer and/or director), whether for the furnishing of services to or
by, providing for rental of real or personal property to or from, or otherwise
requiring payments or consideration to or from any such Related Party.  Except
as set forth in Schedule 3(w), no Related Party of the Company or any of its
Subsidiaries, or any of their respective Affiliates, has any direct or indirect
ownership interest in any person (other than ownership of less than 1% of the
outstanding common stock of a publicly traded corporation) in which the Company
or any of its Subsidiaries has any direct or indirect ownership interest or with
which the Company or any of its Subsidiaries competes or has a business
relationship.

(x) Application of Takeover Protections.  The Company and the Board of Directors
have taken all necessary action, if any, in order to render inapplicable any
control share acquisition, business combination or other similar anti-takeover
provision under the Certificate of Incorporation or the laws of Nevada that is
or could become applicable to Investors as a result of the transactions
contemplated by this Agreement, including the Company’s issuance of the
Securities and Investors’ ownership of the Securities.

(y) Rights Agreement.  The Company has not adopted a stockholder rights plan or
similar arrangement relating to accumulations of beneficial ownership of Common
Stock or a change in control of the Company.

(z) Foreign Corrupt Practices.  Neither the Company, nor any of its
Subsidiaries, nor to the Company’s knowledge, any director, officer, agent,
employee or other person acting on behalf of the Company or any of its
Subsidiaries has, in the course of its actions for, or on behalf of, the Company
or any of its Subsidiaries, used any corporate funds for any unlawful
contribution, gift, entertainment or other unlawful expenses relating to
political activity; made any direct or indirect unlawful payment to any foreign
or domestic government official or employee from corporate funds; violated or is
in violation of any provision of the U.S. Foreign Corrupt Practices Act of 1977,
as amended; or made any unlawful bribe, rebate, payoff, influence payment,
kickback or other unlawful payment to any foreign or domestic government
official or employee. 

(aa)





15

No Other Agreements.  As of the Closing Date, the Company has not, directly or
indirectly, made any agreements with any Investors relating to the terms or
conditions of the transactions contemplated by the Transaction Documents except
as set forth in the Transaction Documents.

(bb) Outstanding Indebtedness; Liens.  Payments of principal and other payments
due under any loans made pursuant to the Transaction Documents will rank senior
to all other indebtedness of the Company and its Subsidiaries other than,to the
extent of the specific security interest grant in Parent property (specifically
not including the equity interests of HRS), payments of principal due from
Parent under those certain factoring documents set forth in Schedule 3(bb)(the
“Facility”).  Except as set forth on Schedule 3(bb), (a) neither the Company nor
any of its Subsidiaries has any outstanding Indebtedness or trade accounts
payable, (b) there are no Liens on any of the respective assets of the Company
or any of its Subsidiaries, and (c) there are no financing statements securing
obligations of any amounts filed against the Company or any of its Subsidiaries
or any respective assets.As of June 30, 2015, the aggregate amount of the
outstanding Indebtedness and trade accounts payable of the Company or any of its
Subsidiaries shall not exceed the aggregate amount of Indebtedness and trade
accounts payable set forth on Schedule 3(bb) by more than $50,000.

(cc) Leases.  Neither the Company nor any of its Subsidiaries owns any real
property.  Schedule 3(cc) contains a complete and correct list of all the real
property which provide for a monthly rent in excess of $2,000 per month;
facilities that (i) are leased or otherwise possessed by the Company or any of
its Subsidiaries, (ii) in connection with which the Company or any of its
Subsidiaries has entered into an option agreement, participation agreement or
acquisition agreement or (iii) the Company or any of its Subsidiaries has agreed
(or has an option) to lease or otherwise acquire or may be obligated to lease or
otherwise acquire in connection with the conduct of its business (collectively,
the “Leased Real Property”).  Schedule 3(cc) also contains a complete and
correct list, along with a summary of material terms, of all leases and other
agreements with respect to which the Company or any of its Subsidiaries is a
party or otherwise bound or affected with respect to the Leased Real Property
(the “Real Property Leases”).  Except as set forth in Schedule 3(cc), the
Company or its Subsidiaries is the sole legal and equitable owner of a leasehold
interest in the Leased Real Property, and possesses good and marketable,
indefeasible title thereto, free and clear of all Liens and other matters
affecting title to such leasehold that could impair the ability of the Company
or its Subsidiaries to realize the benefits of the rights provided to it under
the Real Property Leases.  All of the Real Property Leases are valid and in full
force and effect and are enforceable against the Company or its Subsidiaries and
neither the Company nor any other party thereto is in default under any of such
Real Property Leases and no event has occurred which with the giving of notice
or the passage of time or both could constitute a default under any of such Real
Property Leases.  Except as set forth in Schedule 3(cc), no Real Property Lease
is subject to termination, modification or acceleration as a result of the
transactions contemplated hereby or by the other Transaction Documents.  All of
the Real Property Leases will remain in full force and effect upon, and permit,
the consummation of the transactions contemplated hereby or by the other
Transaction Documents.  The Leased Real Property is properly zoned for its
present use, are permitted, conforming structures and complies with all
applicable building codes, ordinances and other Requirements of Law.  There are
no pending or, to the knowledge of the Company, threatened condemnation, eminent
domain or similar proceedings, or litigation or other proceedings affecting the
Leased Real Property, or any portion or portions thereof.  To the knowledge of
the Company, there are no pending or threatened requests, applications or
proceedings to alter or restrict any zoning or other use restrictions applicable
to the Leased Real Property that would interfere with the conduct of the
Company’s business.  There are no restrictions applicable to the Leased Real
Property that would interfere with the Company’s or any Subsidiary’s making an
assignment to Investors as contemplated by the Transaction Documents, including
any requirement under any Real Property Leases requiring the consent of, or
notice to, any lessor of any such Leased Real Property.

(dd) Communication with the Agency and other Governmental Authorities.  The
Company has no knowledge of any pending communication from the Agency or other
similar foreign Governmental Entity that would cause the Company to revise its
strategy for marketing or sales of Company (including HRS) products or other
products under development.

(ee)





16

Brokers’ Fees.  There are no brokerage commissions, finder’s fees, or similar
fees or commissions payable by the Company or any of its Subsidiaries in
connection with the transactions contemplated hereby or by the other Transaction
Documents based on any agreement, arrangement or understanding with the Company
or any of its Subsidiaries.

(ff) Products. 

(i) There are no product liability claims against or involving the Company or
any of its Subsidiaries or any product manufactured, marketed or distributed at
any time by the Company or any of its Subsidiaries (“Products”) and no such
claims in excess of $10,000 in the aggregate have been settled, adjudicated or
otherwise disposed of since January 1, 2012.

(ii) There are no statements, citations or decisions by any Governmental
Authority specifically stating that any Product is defective or unsafe or fails
to meet any standards promulgated by any such Governmental Authority.  There
have been no recalls ordered by any such Governmental Authority with respect to
any Product.  To the Company’s knowledge, there is no (A) fact relating to any
Product that may impose upon the Company or any of its subsidiaries a duty to
recall any Product or a duty to warn customers of a defect in any Product, (B)
latent or overt design, manufacturing or other defect in any Product or (C)
material liability for warranty claims or returns with respect to any Product
not fully reflected on the Company’s financial statements referred to in Section
4(e) hereof.

(gg) Investment Company.  The Company is not, and upon the Closing will not be,
an “investment company,” a company controlled by an “investment company,” or an
“affiliated person” of, or “promoter” or “principal underwriter” for, an
“investment company,” as such terms are defined in the Investment Company Act of
1940, as amended.

(hh) Privacy of Customer Information.  Each of the Company and its Subsidiaries
has a privacy policy (the “Privacy Policy”) regarding the collection and use of
information from customers and other parties (“Customer Information”), copies of
which have been provided to Investors.  Neither the Company nor any of its
Subsidiaries uses any of the Customer Information in an unlawful manner, or in a
manner violative of the Privacy Policy or the privacy rights of its customers. 
Neither the Company nor any of its Subsidiaries has collected any Customer
Information through its website in an unlawful manner or in violation of its
Privacy Policy.  Each of the Company and its Subsidiaries has adequate security
measures in place to protect the Customer Information from illegal use by third
parties or use by third parties in a manner violative of the rights of privacy
of its customers.  No third party has obtained unauthorized access to the
Customer Information.  The consummation of the transactions and the transfer of
the Customer Information will not violate the Privacy Policy of the Company or
any of its Subsidiaries as it currently exists or as it existed at any time
during which any of the Customer Information was collected or obtained, or any
rights of consumers relating thereto. 

(ii) Acquisition Agreement.  The Company has delivered or made available to
Investors, true, complete and correct copies of the APA.

4. Covenants.

(a) Reasonable Best Efforts.  Each party shall use its reasonable best efforts
to timely satisfy each of the conditions to be satisfied by it as provided in
Sections 6 and 7 of this Agreement.

(b) Form D and Blue Sky.  The Company agrees to timely file a Form D with
respect to the Securities as required under Regulation D and to provide a copy
thereof to each Investor promptly after such filing.  The Company shall, on or
before the Closing Date, take such action as the Company shall reasonably
determine is necessary in order to obtain an exemption for, or to qualify the
Securities for, sale to Investors at the Closing pursuant to this Agreement
under applicable securities or





17

“Blue Sky” laws of the states of the United States, and shall provide evidence
of any such action so taken to Investors on or prior to the Closing Date.  The
Company shall make all filings and reports relating to the offer and sale of the
Securities required under applicable securities or “Blue Sky” laws of the states
of the United States following the Closing Date.  Notwithstanding the foregoing,
the Company shall in no event be obligated to qualify to do business in any
jurisdiction where it is not now so qualified or to take any action that would
subject it to service of process in suits, other than those arising out of the
offering or sale of the Securities, or to taxation as doing business in any
jurisdiction where it is not now subject.

(c) Reporting Status.  Until the later of (i) the date as of which Investors (as
that term is defined in the Registration Rights Agreement) may sell all of the
Shares without restriction pursuant to Rule 144 promulgated under the 1933 Act
(or successor thereto), and (ii) the date on which Securities remain outstanding
(the “Reporting Period”), the Company shall timely file all reports required to
be filed with the SEC pursuant to the 1934 Act, and the Company shall not
terminate its status as an issuer required to file reports under the 1934 Act
even if the 1934 Act or the rules and regulations thereunder would otherwise
permit such termination.

(d) Use of Proceeds.  The Company will use the proceeds received pursuant to
this Agreement (x)(i) for completion of the Acquisition Transaction and (ii) to
pay expenses (including expenses of Investors) related to this Agreement and the
Acquisition Transaction and (y) the balance of the proceeds for general
corporate purposes including working capital, in each case as more specifically
described and in the amounts indicated in Schedule 4(d).

(e) Financial Information.  The Company agrees to deliver the following to each
Investor (as that term is defined in the Registration Rights Agreement) during
the Reporting Period: (i) within one (1) day after the filing thereof with the
SEC, a copy of its annual reports on Form 10-K, its quarterly reports on
Form 10-Q, any current reports on Form 8-K and any registration statements
(other than on Form S-8) or amendments or supplements filed pursuant to the
1933 Act, unless the foregoing are filed with the SEC through the SEC’s
Electronic Data Gathering Analysis and Retrieval system (“EDGAR”) and are
immediately available to the public through EDGAR; (ii) on the same day as the
release thereof, facsimile copies of all press releases issued by the Company or
any of its Subsidiaries, except to the extent such release is available through
Bloomberg Financial Markets (or any successor thereto) contemporaneously with
such issuance; and (iii) copies of any notices and other information made
available or given to the stockholders of the Company generally,
contemporaneously with the making available or giving thereof to the
stockholders, unless the foregoing are filed with the SEC through EDGAR and are
immediately available to the public through EDGAR on the same date given or made
available to the stockholders.

(f) Reservation of Shares.  The Company shall take all action necessary to at
all times have authorized, and reserved for the purpose of issuance, no less
than 200% of the number of shares of Common Stock needed to provide for issuance
of Common Stock upon conversion of any outstanding convertible or exchangeable
Securities (without regard to any limitations on conversion or exercise
thereof).

(g) Listing.  The Company shall use its reasonable best efforts to take all
actions necessary to remain eligible for quotation of its Common Stock on OTCP
and to cause all of the Registrable Securities (as defined in the Registration
Rights Agreement) covered by a Registration Statement (as defined in the
Registration Rights Agreement) to be quoted thereon, unless listed on another
nationally recognized stock exchange.  The Company shall use its reasonable best
efforts to secure the listing of the Common Stock on a nationally recognized
stock exchange as promptly as practicable after the date of this Agreement.  The
Company shall promptly secure the listing of all of the Registrable Securities
upon each national securities exchange and automated quotation system, if any,
upon which shares of Common Stock are then listed (subject to official notice of
issuance) and shall maintain, so long as any other shares of Common Stock shall
be so listed, such listing of all Registrable Securities from time to time
issuable under the terms of the Transaction Documents.  Neither the Company nor
any of its Subsidiaries shall take any action which would be reasonably expected
to result in the suspension or termination of trading of the Common Stock on the
Principal Market.  The Company shall pay all fees and expenses in connection
with satisfying its obligations under this Section 4(g).

(h)





18

Expenses.  Subject to Section 10(k) below, at the Closing, the Company shall pay
or reimbursethe fees, costs and expenses (including all legal fees and expenses)
of each Investor incurred in connection with the due diligence,negotiating and
preparing the Transaction Documents and consummating the transactions
contemplated hereby and thereby.  The amount payable to each Investor pursuant
to the preceding sentence at the Closing may at Investors’ election be withheld
as an off-set by Investors from consideration to be paid at Closing.

(i) Disclosure of Transactions and Other Material Information.  Contemporaneous
with or prior to the earlier of (i) the Company’s first public announcement of
the transactions contemplated hereby and (ii) 8:00 a.m. (New York City time) on
the second (2nd) Business Day following the initial Closing Date, the Company
shall file a Form 8-K with the SEC describing the terms of the Acquisition
Transaction and of the transactions contemplated by the Transaction Documents
and including all appropriate exhibits to such Form 8-K,as required by the 1934
Act (the “Announcing Form 8K”).  The Company shall not make any public
announcement regarding the transactions contemplated hereby prior to the Initial
Closing.  The Company represents and warrants that, from and after the filing of
the Announcing Form 8-K with the SEC and upon each subsequent Closing, no
Investor shall be in possession of any material nonpublic information received
from the Company, any of its Subsidiaries or any of their respective officers,
directors, employees or agents.  The Company shall not, and shall cause each of
its Subsidiaries and its and each of their respective officers, directors,
employees and agents not to, provide any Investor with any material nonpublic
information regarding the Company or any of its Subsidiaries from and after the
filing of the Announcing Form 8-K with the SEC or any Closing without the
express prior written consent of such Investor.  In the event of a breach of the
foregoing covenant, which breach continues for five (5) Business Days, by the
Company, any of its Subsidiaries, or any of its or their respective officers,
directors, employees and agents, in addition to any other remedy provided herein
or in the Transaction Documents, anInvestor shall have the right to make a
public disclosure, in the form of a press release, public advertisement or
otherwise, of such material nonpublic information without the prior approval by
the Company, its Subsidiaries, or any of its or their respective officers,
directors, employees or agents.  No Investor shall have any liability to the
Company, its Subsidiaries, or any of its or their respective officers,
directors, employees, stockholders or agents for any such disclosure.  Subject
to the foregoing, neither the Company nor any Investor shall issue any press
releases or any other public statements with respect to the transactions
contemplated hereby or disclosing the name of any Investor; provided, however,
that the Company shall be entitled, without the prior approval of any Investor,
to make any press release or other public disclosure with respect to such
transactions (i) in substantial conformity with the Announcing Form 8-K and
contemporaneously therewith or subsequent thereto and (ii) as is required by
applicable Requirements of Law (provided that each Investor shall be consulted
by the Company in connection with any such press release or other public
disclosure prior to its release and shall be provided with a copy thereof). 
From and after the date hereof, the Company shall not amend, modify, supplement,
restate or otherwise waive any rights under the APA without the prior consent of
the Collateral Agent or, following issuance of Securities, holders of a majority
of the aggregate principal amount or number of Securities of each class then
outstanding. 

(j) Transactions with Affiliates.  From the date of this Agreement until the
first date following the Closing Date on which no Securities are outstanding,
the Company shall not, and shall cause each of its Subsidiaries not to, without
the prior written consent of the holders of a majority in principal amount or
number of each class of outstanding obligation or Security, enter into, amend,
modify or supplement any transaction, contract, agreement, instrument,
commitment, understanding or other arrangement with any of its or any
Subsidiary’s officers, directors, persons who were officers or directors at any
time during the previous two years, stockholders, or Affiliates of the Company
or any of its Subsidiaries, or with any individual related by blood, marriage or
adoption to any such individual or with any entity in which any such entity or
individual owns a beneficial interest (each a “Related Party”), except for
customary employment arrangements and benefit programs on reasonable terms. 
“Affiliate” for purposes hereof means any person who is an “affiliate” as
defined in Rule 12b-2 of the General Rules and Regulations under the 1934 Act.

(k) Stockholder Approval.  If at any time following the Closing Date (the
“Stockholder Approval Triggering Date”), the sum of (i) the number of Shares and
other Securities





19

previously issued by the Company, plus (ii) the remaining number of Securities
into which the outstanding Securities are then convertible, exchangeable or
exercisable (without regard to any limitation), is greater than fifty percent
(50%) of the any exchange or issuance cap applicable by the Principal Market,
then upon the request of the holders of at least a majority of amount or number
of any class of Securities outstanding, the Company shall solicit approval by
the Company’s stockholders of the Company’s issuance of all of the Securities,
as set forth in the Transaction Documents in accordance with the rules and
regulations applicable to companies with securities listed on the Principal
Market (such approval being referred to herein as “Stockholder Approval”), with
the recommendation of the Board of Directors that such proposal be approved. 
The Company shall file with the SEC a preliminary version of the proxy statement
to be provided by the Company to its stockholders in connection with soliciting
Stockholder Approval as soon as possible, but in no event later than twenty (20)
days after the Stockholder Approval Triggering Date (the “Proxy Statement Filing
Due Date”), and each Investor, as well as one counsel selected by the holders of
a majority of the aggregate principal amount or number of each class of Security
then outstanding, shall be entitled to review, prior to filing with the SEC,
such proxy statement, which shall not contain any untrue statement of a material
fact or omit to state any material fact required to be stated therein or
necessary in order to make the statements therein, in light of the circumstances
under which they were made, not misleading.  The Company shall hold a meeting of
its stockholders as soon as possible but in no event later than sixty (60) days
after the Stockholder Approval Triggering Date (the “Stockholder Meeting
Deadline”).  If the Company fails to file the proxy statement referred to above
by the Proxy Statement Filing Due Date or fails to hold a meeting of its
stockholders by the Stockholder Meeting Deadline, then, as partial relief (which
remedy shall not be exclusive of any other remedies available at law or in
equity), the Company shall pay to each holder of each class of Security then
outstanding an amount in cash equal to the product of (i) the aggregate
principal or subscription amount of all Securities held by such holder,
multiplied by (ii).02 multiplied by (iii) the quotient of (x) the sum of (A) the
number of days after the Proxy Statement Filing Due Date and prior to the date
that the proxy statement referred to above is filed with the SEC and (B) the
number of days after the Stockholder Meeting Deadline and prior to the date that
a meeting of the Company’s stockholders is held, divided by (y) 30.  The Company
shall make the payments referred to in the immediately preceding sentence within
five (5) days of the earlier of (I) the filing of the proxy statement or the
holding of the meeting of the Company’s stockholders, the failure of which
resulted in the requirement to make such payments, and (II) the last day of each
30-day period beginning on the Proxy Statement Filing Due date or the
Stockholder Meeting Deadline, as the case may be.  In the event the Company
fails to make such payments in a timely manner, such payments shall bear
interest at the rate of 2.0% per month (pro rated for partial months) until paid
in full.

(l) Pledge of Securities.  The Company acknowledges and agrees that the
Securities may be pledged by an Investor (as defined in the Registration Rights
Agreement) in connection with a bona fide margin agreement or other loan secured
by the Securities.  To the extent provided by applicable law, the pledge of
Securities shall not be deemed to be a transfer, sale or assignment of the
Securities hereunder, and no Investor effecting any such pledge of Securities
shall be required to provide the Company with any notice thereof or otherwise
make any delivery to the Company pursuant to this Agreement or any other
Transaction Document, including Section 2(f) of this Agreement; provided that an
Investor and its pledgee shall be required to comply with the provisions of
Section 2(f) in order to effect a sale, transfer or assignment of Securities to
such pledgee.  The Company hereby agrees to execute and deliver such
documentation as a pledgee of the Securities may reasonably request in
connection with a pledge of the Securities to such pledgee by an Investor.

(m) Directors.  On the initial Closing Date, Parent shall expand the Board of
Directors of Parent to 11 directors.  Concurrently therewith, the initial
Investor will nominate five persons to be appointed to and serve on the Board of
Directors.  .Upon such nomination, the incumbent members of the Board of
Directors (who shall remain on the Board of Directors) shall appoint each such
nominee to fill the newly created vacancies.

(n) Series D Preferred Securities.  The Company will not amend or modify the
Series D Securities without the prior written consent of the Collateral Agent.

(o)





20

No Inconsistent Agreement or Actions.  From the date of this Agreement until the
first date following the Closing Date on which no Securities are outstanding,
the Company and its Subsidiaries shall not enter into any contract, agreement or
understanding which limit or restrict the Company’s or any of its Subsidiaries’
ability to perform under, or take any other voluntary action to avoid or seek to
avoid the observance or performance of any of the terms to be observed or
performed by it under, this Agreement or any of the other Transaction Documents.

(p) Compliance with Covenants.  From the date of this Agreement until the first
date following the Closing Date on which no Securities are outstanding, the
Company shall comply with and not violate or breach, and shall cause the
Subsidiaries, as applicable, to comply with and not violate or breach, the
covenants or agreements set forth in any Transaction Document, such provisions
being incorporated herein and made a part hereof 

5. Transfer Agent Instructions.

The Company shall issue irrevocable instructions to its transfer agent in form
requested by the Collateral Agent (the “Irrevocable Transfer Agent
Instructions”), and any subsequent transfer agent, to issue certificates or
credit shares to the applicable balance accounts at the Depository Trust Company
(“DTC”), registered in the name of each Investor or its respective nominee(s),
for Securities in such amounts as specified from time to time by each Investor
to the Company upon conversion or exercise of any Securities.  Prior to
registration of Securities under the 1933 Act, all such certificates shall bear
the restrictive legend specified in Section 2(g).  The Company warrants that no
instruction other than the Irrevocable Transfer Agent Instructions referred to
in this Section 5 and stop transfer instructions to give effect to Section 2(f)
and Section 2(g) (in the case of Securities to be registered, prior to
registration of the Securities under the 1933 Act) will be given by the Company
to its transfer agent and that the Securities shall otherwise be freely
transferable on the books and records of the Company as and to the extent
provided in this Agreement and the Registration Rights Agreement.  If anInvestor
provides the Company with an opinion of counsel, in a generally acceptable form,
to the effect that a public sale, assignment or transfer of the Securities may
be made without registration under the 1933 Act or Investor provides the Company
with reasonable assurance that the Securities can be sold pursuant to Rule 144
without any restriction as to the number of securities acquired as of a
particular date that can then be immediately sold, the Company shall permit the
transfer and, in the case of to-be-issued Securities, promptly instruct its
transfer agent to issue one or more certificates or credit shares to the
applicable balance accounts at DTC in such name and in such denominations as
specified by such Investor and without any restrictive legend.  The Company
acknowledges that a breach by it of its obligations hereunder will cause
irreparable harm to Investors by vitiating the intent and purpose of the
transactions contemplated hereby.  Accordingly, the Company acknowledges that
the remedy at law for a breach of its obligations under this Section 5 will be
inadequate and agrees, in the event of a breach or threatened breach by the
Company of the provisions of this Section 5, that Investors shall be entitled,
in addition to all other available remedies, to an order and/or injunction
restraining any breach and requiring immediate issuance and transfer, without
the necessity of showing economic loss and without any bond or other security
being required.

6. Conditions to the Company’s Obligation to Issue Securities. 

(a) Closing Date.  The obligation of the Company to issue and sell the
Securities to each Investor at the Closing is subject to the satisfaction, at or
before the Closing Date, of each of the following conditions, provided that
these conditions are for the Company’s sole benefit and may be waived by the
Company at any time in its sole discretion by providing each Investor
participating in such Closing with prior written notice thereof: 

(i) With respect to the initial Closing, the Company and the holders of Series D
shall have entered into an estoppel agreement relating to the Series D and the
Series F and Series G warrants issued or issuable in connection therewith to the
same holders (together, the “Series D Securities”) confirming that the Series D
Securities are in good standing and that the Company is not in default (and will
not be in default after the initial Closing) thereunder, provided that the
Company and the holders will acknowledge accrued and unpaid dividends thereon,
and acknowledging the Company’s





21

and such holders’ agreement to negotiate in good faith mutually acceptable terms
for the amendment and redemption of the Series D.

(ii) Such Investor shall have executed each of the respective Transaction
Documents to which it is a party and delivered the same to the Company.

(iii) Such Investor shall have delivered to the Company any consideration
required under the respective Transaction Documents (less any amount withheld
pursuant to Section 4(h)) at the Closing (in the case of cash payments, by wire
transfer of immediately available funds pursuant to the wire instructions
provided by the Company).

(iv) The representations and warranties of such Investor shall be true and
correct as of the date when made and as of the Closing Date as though made at
that time (except for representations and warranties that speak as of a specific
date, which shall be true and correct as of such date), and such Investor shall
have performed, satisfied and complied with the covenants, agreements and
conditions required by the Transaction Documents to be performed, satisfied or
complied with by such Investor at or prior to the Closing Date.

7. Conditions to Each Investor’s Obligation to Purchase.

(a) Closing Date.  The obligation of each Investor hereunder to provide
consideration at a Closing is subject to the satisfaction, at or before the
Closing Date, of each of the following conditions, provided that these
conditions are for each Investor’s sole benefit and may be waived only by such
Investor at any time in its sole discretion by providing the Company with prior
written notice thereof:

(i) With respect to the initial Closing, the Company and the holders of Series D
shall have entered into an estoppel agreement relating to the Series D
Securitiesconfirming that the Series D Securities are in good standing and that
the Company is not in default (and will not be in default after the initial
Closing) thereunder, provided that the Company and the holders will acknowledge
accrued and unpaid dividends thereon, and acknowledging the Company’s and such
holders’ agreement to negotiate in good faith mutually acceptable terms for the
amendment and redemption of the Series D.

(ii) Each of the Company and its Subsidiaries shall have executed each of the
Transaction Documents to which it is a party and delivered the same to such
Investor.

(iii) The representations and warranties of the Company shall be true and
correct as of the date when made and as of the Closing Date as though made at
that time (except for representations and warranties that speak as of a specific
date, which shall be true and correct as of such date), and the Company and its
Subsidiaries shall have performed, satisfied and complied with the covenants,
agreements and conditions required by the Transaction Documents to be performed,
satisfied or complied with by the Company or any of its Subsidiaries at or prior
to the Closing Date.  Such Investor shall have received a certificate, executed
by the Chief Executive Officer of the Company, dated as of the Closing Date, to
the foregoing effect and as to such other matters as may be reasonably requested
by such Investor, including an update as of the Closing Date of the
representations contained in Section 3(b) above.

(iv) Such Investor shall have received such opinions of counsel in form and
substance and from such law firms as shall be acceptable to the Collateral
Agent, dated as of the Closing Date, which opinions will address, among other
things,





22

laws of the States of California and Nevada applicable to the transactions
contemplated by the Transaction Documents.

(v) The Company shall have executed and delivered to such Investor the any
instruments or certificates (in such denominations as such Investor shall
request) for any Securities being purchased by such Investor at the Closing.

(vi) The Board of Directors shall have adopted resolutions consistent with
Sections 3(b) and 4(m)above and in a form reasonably acceptable to the
Collateral Agent (the “Resolutions”).

(vii) As of the Closing Date, the Company shall have reserved out of its
authorized and unissued Common Stock sufficient shares of Common Stock.

(viii) The Irrevocable Transfer Agent Instructions shall have been delivered to
and acknowledged in writing by the Company’s transfer agent, and the Company
shall have delivered a copy thereof to such Investor.

(ix) The Company shall have delivered to such Investor certificates of good
standing for the Company and each Guarantor, in each case dated as of a date
within five (5) days of the Closing Date.

(x) The Company shall have delivered to such Investor a secretary’s certificate,
dated as of the Closing Date, certifying (A) that the attached Resolutions are
true, complete and correct and remain un-amended and in full force and effect,
(B) as to the Certificate of Incorporation of the Company, certified as of a
date within five (5) days of the Closing Date, by the Secretary of State of the
State of Delaware, (C) that the Bylaws of the Company are true, complete and
correct and remain un-amended and in full force and effect and (D) as to the
incumbency and specimen signature of each officer of the Company executing this
Agreement, the other Transaction Documents and any other document delivered in
connection herewith on behalf of the Company.

(xi) Each Guarantor shall have delivered to such Investor a secretary’ s
certificate, dated as of the Closing Date, certifying (A) that the attached
resolutions of the board of directors of such Guarantor approving each
Transaction Document to which such Guarantor is a party and the transactions
contemplated thereby are true, complete and correct and remain un-amended and in
full force and effect, (B) that the attached organizational documents and bylaws
of suchGuarantor are true, complete and correct and remain un-amended and in
full force and effect and (C) as to the incumbency and specimen signature of
each officer of such Guarantor executing each Transaction Documents to which it
is a party and any other document delivered in connection herewith on behalf of
such Guarantor.

(xii) The Company shall have made all filings under all applicable federal and
state securities laws necessary to consummate the issuance of the Securities
pursuant to this Agreement in compliance with such laws to the extent such
filings must be made on or prior to the Closing Date. 

(xiii) The Company shall have delivered to such Investor a letter from the
Company’s transfer agent certifying the number of shares of Common Stock
outstanding as of a date within five (5) days of the Closing Date.

(xiv) Parent shall have delivered and pledged to the Collateral Agent all
outstanding equity interests of any Subsidiaries (including HRS) and each
Subsidiary shall have delivered and pledged to the Collateral Agent any and all
securities, instruments, negotiable documents, and chattel paper (each of the
foregoing terms, as





23

defined in the Uniform Commercial Code), duly endorsed and/or accompanied by
such instruments of assignment and transfer executed by the Company in such form
and substance as the Collateral Agent may request.

(xv) The Company and its Subsidiaries shall have given, executed, delivered,
filed and/or recorded any financing statements, notices, instruments, documents,
agreements and other papers that may be necessary or desirable (in the
reasonable judgment of such Investor) to create, preserve, perfect or validate
the security interest granted to such Investor pursuant to the Collateral
Agreement and to enable such Investor to exercise and enforce its rights with
respect to such security interest.

(xvi) The Company shall not have made any public announcement regarding the
transactions contemplated by the respective Transaction Documents prior to the
Closing.

(xvii) The Company and its Subsidiaries shall have delivered to such Investor
such other standard and customary documents relating to the transactions
contemplated by this Agreement as such Investor or its counsel may reasonably
request. 

(xviii) With respect to the initial Closing, the closing of the transactions
contemplated by the APA (including the Acquisition Transaction and HRS’s
acquisition of the Business) shall have occurred or shall occur simultaneously
with the Closing in accordance with the terms of the APA. 

8. Indemnification. 

(a) In consideration of each Investor’s execution and delivery of the
Transaction Documents, providing any consideration and acquiring any Securities
thereunder and in addition to all of the Company’s other obligations under the
Transaction Documents, the Company shall defend, protect, indemnify and hold
harmless each Investor and each other holder of the Securities and all of their
stockholders, partners, officers, directors, members, managers, employees and
direct or indirect investors and any of the foregoing persons’ agents or other
representatives (including those retained in connection with the transactions
contemplated by this Agreement) (collectively, the “Indemnitees”) from and
against any and all actions, causes of action, suits, claims, losses, costs,
diminution in value, penalties, fees, liabilities and damages, and expenses in
connection therewith (irrespective of whether any such Indemnitee is a party to
the action for which indemnification hereunder is sought), and including
reasonable attorneys’ fees and disbursements (the “Indemnified Liabilities”),
incurred by any Indemnitees as a result of, or arising out of, or relating to
(a) any misrepresentation or breach of any representation or warranty made by
the Company in the Transaction Documents or any other certificate, instrument or
document contemplated hereby or thereby, (b) any breach of any covenant,
agreement or obligation of the Company contained in the Transaction Documents or
any other certificate, instrument or document contemplated hereby or thereby or
(c) any cause of action, suit or claim brought by, or made against, such
Indemnitees and arising out of or resulting from the execution, delivery,
performance or enforcement of the Transaction Documents in accordance with the
terms thereof or any other certificate, instrument or document contemplated
hereby or thereby in accordance with the terms thereof.  To the extent that the
foregoing undertaking by the Company may be unenforceable for any reason, the
Company shall make the maximum contribution to the payment and satisfaction of
each of the Indemnified Liabilities that is permissible under applicable law.

(b) Promptly after receipt by an Indemnitee under this Section 8 of notice of
the commencement of any Claim (including any governmental action or proceeding)
against such Indemnitee in respect of which indemnity may be sought from the
Company under this Section 8, such Indemnitee shall deliver to the Company a
written notice of the commencement thereof, and the Company shall have the right
to participate in, and, to the extent the Company so desires, to assume control
of the defense thereof with counsel mutually satisfactory to the Company and the
Indemnitee.  In any such proceeding, any Indemnitee may retain its own counsel,
but, except as provided in the following sentence, the fees and expenses of that
counsel will be at the expense of that Indemnitee, unless (i) the Company and





24

the Indemnitee shall have mutually agreed to the retention of that counsel, (ii)
the Company does not assume the defense of such proceeding in a timely manner or
(iii) in the reasonable opinion of counsel retained by the Company, the
representation by such counsel for the Indemnitee and the Company would be
inappropriate due to actual or potential differing interests between such
Indemniteeand any other party represented by such counsel in such proceeding. 
The Company shall pay reasonable fees for up to one separate legal counsel for
Investors of each class of Security or providing other consideration, and such
legal counsel shall be selected by Investors holding a majority in principal
amount or number of the respective class of Security or the aggregate amount of
other consideration.  The Indemnitee shall cooperate reasonably with the Company
in connection with any negotiation or defense of any such action or Claim by the
Company and shall furnish to the Company all information reasonably available to
the Indemnitee which relates to such action or Claim.  The Company shall keep
the Indemnitee fully apprised at all times as to the status of the defense or
any settlement negotiations with respect thereto.  The Company shall not be
liable for any settlement of any action, claim or proceeding effected without
its prior written consent, provided, however, that the Company shall not
unreasonably withhold, delay or condition its consent.  The Company shall not,
without the prior written consent of the Indemnitee, consent to entry of any
judgment or enter into any settlement or other compromise with respect to any
pending or threatened action or claim in respect of which indemnification or
contribution may be or has been sought hereunder (whether or not the Indemnitee
is an actual or potential party to such action or claim) which does not include
as an unconditional term thereof the giving by the claimant or plaintiff to such
Indemnitee of a release from all liability in respect to such Claim or
litigation.  Following indemnification as provided for hereunder, the Company
shall be subrogated to all rights of the Indemnitee with respect to all third
parties, firms or corporations relating to the matter for which indemnification
has been made.  The failure to deliver written notice to the Company within a
reasonable time of the commencement of any such action shall not relieve the
Company of any liability to the Indemnitee under this Section 8, except to the
extent that the Company is prejudiced in its ability to defend such action.

(c) The indemnification required by this Section 8shall be made by periodic
payments of the amount thereof during the course of the investigation or
defense, as and when bills are received or Indemnified Liabilities are incurred.

(d) The indemnity agreements contained herein shall be in addition to (i) any
cause of action or similar right of the Indemnitee against the Company or
others, and (ii) any liabilities the Company may be subject to pursuant to the
law.

9. Appointment of Collateral Agent.

(a) Appointment.  Each Investor hereby irrevocably designates and appoints ETI
Partners IV LLC, a Delaware limited liability company(the “Collateral Agent”) as
the agent of such Investor under this Agreement and the other Transaction
Documents, and each such Investor irrevocably authorizes the Collateral Agent,
in such capacity, to take such action on its behalf under the provisions of this
Agreement and the other Transaction Documents and to exercise such powers and
perform such duties as are expressly delegated to the Collateral Agent by the
terms of this Agreement and the other Transaction Documents, together with such
other powers as are reasonably incidental thereto.  Notwithstanding any
provision to the contrary elsewhere in this Agreement, the Collateral Agent
shall not have any duties or responsibilities, except those expressly set forth
herein, or any fiduciary relationship with any Investor, and no implied
covenants, functions, responsibilities, duties, obligations or liabilities shall
be read into thisAgreement or any other Transaction Document or otherwise exist
against the Collateral Agent.

(b) Delegation of Duties.  The Collateral Agent may execute any of its duties
under this Agreement and the other Transaction Documents by or through agents or
attorneys-in-fact and shall be entitled to advice of counsel concerning all
matters pertaining to such duties.  The Collateral Agent shall not be
responsible for the negligence or misconduct of any agents or attorneys in-fact
selected by it with reasonable care.

(c) Exculpatory Provisions.  Neither the Collateral Agent nor any of its
respective officers, directors, employees, agents, attorneys-in-fact or
affiliates shall be (i) liable for any





25

action lawfully taken or omitted to be taken by it or such person under or in
connection with this Agreement or any other Transaction Document (except to the
extent that any of the foregoing are found by a final and non-appealable
decision of a court of competent jurisdiction to have resulted from its or such
person’s own gross negligence or willful misconduct) or (ii) responsible in any
manner to any of Investors for any recitals, statements, representations or
warranties made by the Company, the Guarantors or any officer thereof contained
in this Agreement or any other Transaction Document or in any certificate,
report, statement or other document referred to or provided for in, or received
by the Collateral Agent under or in connection with, this Agreement or any other
Transaction Document or for the value, validity, effectiveness, genuineness,
enforceability or sufficiency of this Agreement or any other Transaction
Document or for any failure of the Company or any Guarantors that is a party
thereto to perform its obligations hereunder or thereunder.  The Collateral
Agent shall not be under any obligation to any Investor to ascertain or to
inquire as to the observance or performance of any of the agreements contained
in, or conditions of, this Agreement or any other Transaction Document, or to
inspect the properties, books or records of the Company or the Guarantors.

(d) Reliance by Agents.  The Collateral Agent shall be entitled to rely, and
shall be fully protected in relying, upon any instrument, writing, resolution,
notice, consent, certificate, affidavit, letter, telecopy, telex or teletype
message, statement, order or other document or conversation believed by it to be
genuine and correct and to have been signed, sent or made by the proper person
or persons and upon advice and statements of legal counsel (including counsel to
the Company), independent accountants and other experts selected by the
Collateral Agent.  The Collateral Agent (as defined in the Collateral Agreement)
may deem and treat the payee of any obligation as the owner thereof for all
purposes unless a written notice of assignment, negotiation or transfer thereof
shall have been filed with the Collateral Agent.

(e) Notice of Default.  The Collateral Agent shall not be deemed to have
knowledge or notice of the occurrence of any default or event of default under
any Transaction Document unless the Collateral Agent has received notice from an
Investor or the Company referring to this Agreement, describing such default or
event of default and stating that such notice is a “notice of default.”  In the
event that the Collateral Agent receivessuch a notice, the Collateral Agent
shall give notice thereof to Investors.  The Collateral Agent shall take such
action with respect to such default or event of default as shall be reasonably
directed by Investors holding a majority of the aggregate principal amount or
number of Securities of the respective class or having provided and holding a
majority of consideration of a class on the date of the event of default;
provided that unless and until the Collateral Agent shall have received such
directions, the Collateral Agent may (but shall not be obligated to) take such
action, or refrain from taking such action, with respect to such default or
event of default as it shall deem advisable in the best interests of Investors. 
For clarification purposes, this provision constitutes a separate right granted
to each Investor and is not intended for the Company to treat Investors as a
class and shall not be construed in any way as Investors acting in concert or
otherwise as a group with respect to the purchase, disposition or voting of
securities or otherwise.

(f) Non-Reliance on Agents and Other Investors.  Each Investor expressly
acknowledges that neither the Collateral Agent nor any of its officers,
directors, employees, agents, attorneys-in-fact or affiliates have made any
representations or warranties to it and that no act by the Collateral Agent
hereafter taken, including any review of the affairs of the Company, the
Guarantors or any of their respective affiliates, shall be deemed to constitute
any representation or warranty by the Collateral Agent to any Investor.  Each
Investor represents to the Collateral Agent that it has, independently and
without reliance upon the Collateral Agent or any other Investor, and based on
such documents and information as it has deemed appropriate, made its own
appraisal of and investigation into the business, operations, property,
financial and other condition and credit worthiness of the Company and the
Guarantors and their respective affiliates and made its own decision to provide
consideration or purchase Securities hereunder and enter into this Agreement. 
Each Investor also represents that it will, independently and without reliance
upon the Collateral Agent or any other Investor, and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit analysis, appraisals and decisions in taking or not taking action under
this Agreement and the other Transaction Documents, and to make such
investigation as it deems necessary to inform itself as to the





26

business, operations, property, financial and other condition and credit
worthiness of the Company, the Guarantors and their respective affiliates. 
Except for notices, reports and other documents expressly required to be
furnished to Investors by the Collateral Agent hereunder, the Collateral Agent
shall not have any duty or responsibility to provide any Investor with any
credit or other information concerning the business, operations, property,
condition (financial or otherwise), prospects or credit worthiness of the
Company, the Guarantors or any of their respective affiliates that may come into
the possession of the Collateral Agent or any of its officers, directors,
employees, agents, attorneys-in-fact or affiliates.

(g) Indemnification.  Each Investor agrees to indemnify the Collateral Agent in
its capacity as such (to the extent not reimbursed by the Company and without
limiting the obligation of the Company to do so), ratably according to the
amount of consideration paid or provided by such Investor with respect to
Securities or other positions then held by such Investor (its respective
“Allocation Percentage”) in effect on the date on which indemnification is
sought under this Section9, from and against any and all liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements of any kind whatsoever that may at any time (whether
before or after the payment of obligations to Investors) be imposed on, incurred
by or asserted against the Collateral Agent in any way relating to or arising
out of, this Agreement, any of the other Transaction Documents or any documents
contemplated by or referred to herein or therein or the transactions
contemplated hereby or thereby or any action taken or omitted by the Collateral
Agent under or in connection with any of the foregoing; provided that no
Investor shall be liable for the payment of any portion of such liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements that are found by a final and non-appealable decision
of a court of competent jurisdiction to have resulted from the Collateral
Agent’s gross negligence or willful misconduct.  The agreements in this
Section 9shall survive the termination of this Agreement and the conversion,
redemption or repayment of the any obligations to Investors and all other
amounts payable hereunder.

(h) Agent in Its Individual Capacity.  The Collateral Agent and its affiliates
may make loans to, accept deposits from and generally engage in any kind of
business with the Company or the Guarantors as though the Collateral Agent was
not the Collateral Agent.  With respect to any Securities or other obligations
held by it, the Collateral Agent shall have the same rights and powers under
this Agreement and the other Transaction Documents as any Investor and may
exercise the same as though it were not an Agent, and the terms “Investor” and
“Investors” shall include the Collateral Agent in its individual capacity.

(i) Successor Collateral Agent.  The Collateral Agent may resign as Collateral
Agent upon 10 days’ notice to Investors and the Company.  If the Collateral
Agent shall resign as Collateral Agent under this Agreement and the other
Transaction Documents, then Investors holding a majority of the aggregate
principal amount of the most senior class of outstanding Company indebtedness
held by Investors on the date of such resignation shall appoint from among
Investors (or at the option of Investors holding a majority of the aggregate
principal amount of the most senior class of outstanding Company indebtedness
held by Investors, appoint a third party a Successor Collateral Agent acceptable
to such Investors) a successor agent for Investors, whereupon such successor
agent shall succeed to the rights, powers and duties of the Collateral Agent,
and the term “Collateral Agent” shall mean such successor agent effective upon
such appointment and approval, and the former Collateral Agent’s rights, powers
and duties as Collateral Agent shall be terminated, without any other or further
act or deed on the part of such former Collateral Agent or any of the parties to
this Agreement or any holder.  If no successor agent has accepted appointment as
Collateral Agent by the date that is 10 days following a retiring Collateral
Agent’s notice of resignation, the retiring Collateral Agent’s resignation shall
nevertheless thereupon become effective and Investors holding a majority of the
aggregate principal amount of the most senior class of outstanding Company
indebtedness held by Investors on the date of such resignation shall assume and
perform all of the duties of the Collateral Agent hereunder until such time, if
any, as such Investors appoint a successor agent as provided for above.  After
any retiring Collateral Agent’s resignation as Collateral Agent,the provisions
of this Section 9 shall inure to its benefit as to any actions taken or omitted
to be taken by it while it was Collateral Agent under this Agreement and the
other Transaction Documents.

(j)





27

Agents Generally.  Except as expressly set forth herein, the Collateral Agent
shall not have any duties or responsibilities hereunder in its capacity as such.

10. Governing Law; Miscellaneous.

(a) Governing Law; Arbitration; Jurisdiction.  All questions concerning the
construction, validity, enforcement and interpretation of this Agreement shall,
in accordance with Section 51401 of the New York General Obligations Law, be
governed by the internal laws of the State of New York, without giving effect to
any choice of law or conflict of law provision or rule (whether of the State of
New York or any other jurisdiction) that would cause the application of the laws
of any jurisdiction other than the State of New York.  Any dispute between the
parties under or related to any Transaction Agreement shall be submitted to
confidential arbitration pursuant to the expedited commercial arbitration rules
of Pan Pacific Arbitration.  The venue of any such arbitration shall be Los
Angeles County, California.  Each party hereby irrevocably waives personal
service of process and consents to process being served in any such proceeding
by mailing a copy thereof to such party at the address for such notices to it
under this Agreement and agrees that such service shall constitute good and
sufficient service of process and notice thereof.  Nothing contained herein
shall be deemed to limit in any way any right to serve process in any manner
permitted by law.  EACH PARTY HEREBY IRREVOCABLY WAIVES ANY RIGHT IT MAY HAVE,
AND AGREES NOT TO REQUEST, THAT A COURT HEAR ANY DISPUTE HEREUNDER OR IN
CONNECTION HEREWITH OR ARISING OUT OF THIS AGREEMENT, ANY TRANSACTION DOCUMENT
OR ANY TRANSACTION CONTEMPLATED HEREBY OR THEREBY.

(b) Counterparts.  This Agreement may be executed in two or more identical
counterparts, all of which shall be considered one and the same agreement and
shall become effective when counterparts have been signed by each party and
delivered to each other party; provided that a facsimile signature shall be
considered due execution and shall be binding upon the signatory thereto with
the same force and effect as if the signature were an original, not a facsimile
signature.

(c) Headings.  The headings of this Agreement are for convenience of reference
and shall not form part of, or affect the interpretation of, this Agreement. 

(d) Severability.  If any provision of this Agreement shall be invalid or
unenforceable in any jurisdiction, such invalidity or unenforceability shall not
affect the validity or enforceability of the remainder of this Agreement in that
jurisdiction or the validity or enforceability of any provision of this
Agreement in any other jurisdiction.

(e) Entire Agreement; Amendments.  This Agreement supersedes all other prior
oral or written agreements between the parties hereto with respect to the
matters discussed herein, and this Agreement and the instruments referenced
herein contain the entire understanding of the parties with respect to the
matters covered herein and therein and, except as specifically set forth herein
or therein, neither the Company nor any Investor makes any representation,
warranty, covenant or undertaking with respect to such matters.  No provision of
this Agreement may be amended other than by an instrument in writing signed by
the Company and Investors holding a majority of the aggregate principal amount
or number of outstanding Company indebtedness or Securities held by Investorsof
each affected class as of the date of any such proposed amendment, or if prior
to a Closing, by Investors listed on the Schedule of Investors as being
obligated to purchase at least a majority of the aggregate principal amount or
number of indebtedness, obligation or Security in such Closing.  Any such
amendment shall bind all holders of the respective class.  No such amendment
shall be effective to the extent that it applies to less than all of the holders
of a class then outstanding.  No consideration shall be offered or paid to any
person to amend or consent to a waiver or modification of any provision of any
of the Transaction Documents unless the same consideration also is offered to
all of the parties to the Transaction Documents or holders of the class, as the
case may be.

(f) Notices.  Any notices, consents, waivers or other communications required or
permitted to be given under the terms of this Agreement must be in writing and
will be deemed to have been delivered:  (i) upon receipt, when delivered
personally; (ii) upon receipt, when sent by





28

facsimile (provided confirmation of transmission is mechanically or
electronically generated and kept on file by the sending party); or (iii) one
(1) Business Day after deposit with a nationally recognized overnight delivery
service, in each case properly addressed to the party to receive the same.  The
addresses and facsimile numbers for such communications shall be:

If to the Company:

Probe Manufacturing, Inc.150 E. Baker StreetCosta Mesa, CA 92626Attention:
 President               

If to the Collateral Agent:

ETI Partners IV LLC

c/o Energy Technology Innovations, Inc.1201 Abbott Kinney Boulevard

Venice, CA 90291Attention:  MeddySahebi

If to the Transfer Agent:

Colonial Stock Transfer Co, Inc.

66 Exchange Place, Suite 100

Salt Lake City, UT 84111Facsimile: +1.801.355.6505 Attention:  Jason Carter 

If to anInvestor, to it at the address and facsimile number set forth on the
Schedule of Investors, with copies to such Investor’s representatives as set
forth on the Schedule of Investors, or, in the case of anInvestor or any other
party named above, at such other address and/or facsimile number and/or to the
attention of such other person as the recipient party has specified by written
notice given to each other party in accordance with this Section 10(f) five (5)
days prior to the effectiveness of such change.  Written confirmation of receipt
(A) given by the recipient of such notice, consent, waiver or other
communication, (B) mechanically or electronically generated by the sender’s
facsimile machine containing the time, date, recipient facsimile number and an
image of the first page of such transmission or (C) provided by a nationally
recognized overnight delivery service shall be rebuttable evidence of personal
service, receipt by facsimile or deposit with a nationally recognized overnight
delivery service in accordance with clause (i), (ii) or (iii) above,
respectively. 

(g) Successors and Assigns.  This Agreement shall be binding upon and inure to
the benefit of the parties and their respective successors and assigns,
including any assignees of Investors.  The Company shall not assign this
Agreement or any rights or obligations hereunder without the prior written
consent of the holders of at least a majority of each class of obligation and
Security then outstanding, including by merger, consolidation or operation of
law.  A Investor may assign some or all of its rights hereunder without the
consent of the Company; provided, however, that any such assignment shall not
release such Investor from its obligations hereunder unless such obligations are
assumed by such assignee and the Company has consented to such assignment and
assumption, which consent shall not be unreasonably withheld.  Notwithstanding
anything to the contrary contained in the Transaction Documents, Investors shall
be entitled to pledge the Securities in connection with a bona fide margin
account or other loan or financing arrangement secured by the Securities.

(h) No Third-Party Beneficiaries.  This Agreement is intended for the benefit of
the parties hereto and their respective permitted successors and assigns and, to
the extent provided in Section 8 hereof, each Indemnitee, and is not for the
benefit of, nor may any provision hereof be enforced by, any other person.

(i)





29

Survival.  Unless this Agreement is terminated under Section 10(k), the
representations and warranties of the Company and Investors contained in
Sections 2 and 3, the agreements and covenants set forth in Sections 4, 5 and
10, and the indemnification provisions set forth in Section 8, shall survive the
Closing.  Each Investor shall be responsible only for its own representations,
warranties, agreements and covenants hereunder.

(j) Further Assurances.  Each party shall do and perform, or cause to be done
and performed, all such further acts and things, and shall execute and deliver
all such other agreements, certificates, instruments and documents, as the other
party may reasonably request in order to carry out the intent and accomplish the
purposes of this Agreement and the consummation of the transactions contemplated
hereby.

(k) Termination.  In the event that the Closing shall not have occurred with
respect to anInvestor on or before the fifth (5th) Business Day following the
date of this Agreement or the respective Transaction Document relating to such
Investor’s Closing due to the Company’s or such Investor’s failure to satisfy
the conditions set forth in Sections 6(a) and 7(a) above (and the non-breaching
party’s failure to waive such unsatisfied condition(s)), the non-breaching party
shall have the option to terminate this Agreement with respect to such breaching
party at the close of business on such date without liability of any party to
any other party; provided, however, that if this Agreement is terminated
pursuant to this Section 10(k), the Company shall be obligated to pay each
Investor (so long as such Investor is not a breaching party) its fees, costs and
expenses (including all legal fees and expenses) incurred in connection with its
duediligence review of the Company and the negotiation and preparation of the
Transaction Documents. 

(l) No Strict Construction.  The language used in this Agreement will be deemed
to be the language chosen by the parties to express their mutual intent, and no
rules of strict construction will be applied against any party.

(m) Remedies.  Each Investor and each holder of Securities shall have all rights
and remedies set forth in the Transaction Documents and all rights and remedies
that such Investors and holders have been granted at any time under any other
agreement or contract and all of the rights that such Investors and holders have
under any law.  Any person having any rights under any provision of this
Agreement shall be entitled to an injunction or injunctions to prevent breaches
of this Agreement and to enforce such rights specifically (without posting a
bond or other security or proving actual damages), to recover damages by reason
of any breach of any provision of this Agreement and to exercise all other
rights granted by law.

(n) Payment Set Aside.  To the extent that the Company makes a payment or
payments to Investors hereunder or pursuant to the Registration Rights Agreement
or any Transaction Document or Investors enforce or exercise their rights
hereunder or thereunder, and such payment or payments or the proceeds of such
enforcement or exercise or any part thereof are subsequently invalidated,
declared to be fraudulent or preferential, set aside, recovered from, disgorged
by or are required to be refunded, repaid or otherwise restored to the Company,
by a trustee, receiver or any other person under any law (including any
bankruptcy law, state or federal law, common law or equitable cause of action),
then to the extent of any such restoration the obligation or part thereof
originally intended to be satisfied shall be revived and continued in full force
and effect as if such payment had not been made or such enforcement or setoff
had not occurred.

(o) Independent Nature of Investors.  The obligations of each Investor hereunder
are several and not joint with the obligations of any other Investor, and no
Investor shall be responsible in any way for the performance of the obligations
of any other Investor hereunder.  Each Investor shall be responsible only for
its own representations, warranties, agreements and covenants hereunder.  The
decision of each Investor to provide any consideration for any purpose in
connection with any Closing pursuant to this Agreement has been made by such
Investor independently of any other Investor and independently of any
information,materials, statements or opinions as to the business, affairs,
operations, assets, properties, liabilities, results of operations, condition
(financial or otherwise) or prospects of the Company or any of its Subsidiaries
which may have been made or given by any other





30

Investor or by any agent or employee of any other Investor, and no Investor or
any of its agents or employees shall have any liability to any other Investor
(or any other person or entity) relating to or arising from any such
information, materials, statements or opinions.  Nothing contained herein, and
no action taken by any Investor pursuant hereto or thereto, shall be deemed to
constitute Investors as a partnership, an association, a joint venture or any
other kind of entity, or create a presumption that Investors are in any way
acting in concert or as a group with respect to such obligations or the
transactions contemplated hereby.  Each Investor shall be entitled to
independently protect and enforce its rights, including the rights arising out
of this Agreement, any Transaction Document or any Security, and it shall not be
necessary for any other Investor to be joined as an additional party in any
proceeding for such purpose.

(p) Interpretative Matters.  Unless the context otherwise requires, (a) all
references to Sections, Schedules or Exhibits are to Sections, Schedules or
Exhibits contained in or attached to this Agreement, (b) each accounting term
not otherwise defined in this Agreement has the meaning assigned to it in
accordance with GAAP, (c) references to “person” shall include entities and
other customarily recognized legal persons, including Governmental Entities; (d)
words in the singular or plural include the singular and plural and pronouns
stated in either the masculine, the feminine or neuter gender shall include the
masculine, feminine and neuter and (e) the use of the word “including” in this
Agreement shall be by way of example rather than limitation.

*  *  *  *  *  *

 





31

IN WITNESS WHEREOF, the initial Investors, the Collateral Agent and the Company
have caused this Transaction Completion and Financing Agreement to be duly
executed as of the date first written above.

“Parent”

Probe Manufacturing, Inc.

By

Name:

Title:

“HRS”

Clean Energy HRS LLC

By

Name:

Title:

“Collateral Agent”

ETI Partners IV LLC

By

Name:

Title:











32